Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page lof67 Page ID#1

UNi TED STATES DiSTRicT COURT
SouTHERN DviSioal, ZLLI ors

Daniel Fraaklin >
Plainte€E,
—-VS~-

Montgomery county sal,

Kevin Karsley, Dave 54° ege,

tim stite, Adam Farhs

chris watSon, complete

Care recovery System 9,

pr. v. pen shah, MEGA

apmriey, Advan cod

; pase WO. LEC Mak: MIL
)
»
)
. )
correct ona | health 5
2
)
)
>
?

Paria fee € demarl S
TKiAL BY SY KY

Care, MISE mary,
ThaALY fame: Pi
atg emery COVATY
brite de ber def
OFE CE, Erin

Mattsea, montgom SY
COOK probation dept,

“Sohn and Jane doe
pelea dats

compleainT Yruse 149% CER Serer)

|. Deliberate inde bference po Seriavs Medical needs

2. Deliberate iadibberentce TF? Selr 0" psych atc needs.
Z, Crvel and vavsval purr shment

Yo ketaliate An

5 Falure Te protect

G. Denial o£ access T° Court

page” |
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 2of67 Page ID #2

Furs dcten '

A- NANCEL FRANKUW #yf-/ 7678S
Gf ohan Crt eet onal Cerf
Po. Bek ¥44 Hillbsro, ZL. G26YF

3. OD « Gendaat a . ;
Mtoatsemery covaty Shervees depertmeat(

a er ence

[40 W. meen 5h. Hill Sbere, EL, 62°F

C. Debcadant #2 °

Moartsomery county pyb
jaro Al.macn st Heli sg¢ ere, BE.

[re de fenders e€bice

C2E7F

 

d. Deleadant * 3° |
Advanced Corre ck ong | healthéare
j.,¢ . . t sal
employed by‘ Montgemery Loon 4
hadress: ig Amarin SE. Hil(S bere, LL. C4074
£. Qe bendont Hy:
complepe cafe. Melo Very So [UL ON § heaffhrtave
Cmpleycd by. ™ , nty wail
employed by. montgemesy County
Address: (Yo NM. main St HillFbere , Ee 62244
Ff pebendart #5:
Kewia Kaistey
empluyed by : moatyumery Coven ty She Fi bLES dePF.
Desctroa’ wall warden / Admi'n sta fer
Agaresss 140 Mw, Main st. Witls$ero, LE. GAY]
Defendanf #E?
Dave sHrege -
employed by: mmbgomery Couns y Sherr Ces dept.

Pos: Liga’, yarl guard
Address. LTO A man st.

 

“U5 4ore ,Z4- L774

ok
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 30f67 Page ID #3

5. Deblerdart #7"

sz fi: .
Spiqel by § Monty ermeeg county Shem CES Lop h
em .

fos: al ‘ > as / sf, [46 (POETS Zé. CA0VG

garresss 170 Mer”

Ht pelendaat FG
emp leye T° pard |
pege len ral § ippSbora , EL C077

LD De beadaat HG
Chris Watsen |
empleyed by * miontgg meaty County Sheers bls cle pt,
pygebion', Sarl quate

address 1 1¥0 MM, marin sz, [ee HS heto ,Z2L. A047

TJ, peter dank Jo!
Dr, Vi Pen Shak

emarleyed hy ‘ CompleFe Car .
Pasi tenn’ sai) doch /PhyS-Cr4nm Moatgamedy Cd. Ser
dares$: (40 AL, When St. [S400 , Zl. btodg

kK, Debendant #//;
Megan Tomey
employed &y 1 Com

Posen’ Nursing 4SS/3teatr at prvntgeMery LY, ra, |
Address. Lyd Me mata sk (#US 4000, Ele GAOYG

e recovely Sel Pi 0n §

plete care fecovesry SolvA On $
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 4of67 Page ID #4

£. Defendant #72 '
M ory ?

emPliyed by ‘ Advarced Corfectronal freq [there

 

Pesipron: Norse practrones at moatzemery C4. sas |
wAdatess . Lye M. Maen St. Mille org , £4. G 1044

M.. Defkenadart #73!
Tracy dammit ie

VAACE 2 Corr ech ara | hea (fh Cafe

employed by? Ad ;
sition’, MUrse at monkgemery £0. Se!

apdress: lYf MN, Main $F BAUS bocn, Lb @20t7

AL Debendaat #/Y!
MontGgomely county pri batian deparfaren #
Address. [ad a mar $4. bilshors, LL. 649 7F

pn. delendants P/E 16 -
Sane and Toha Doe
employed by Montgomery County Probation Defy.
Address, 146 NPA SF PiUlSbOo, Fb. 6A6YG
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page5of67 Page ID #5

Tl. PREVIOUS LAWSUITS

A.

Rev. 7/20/18

Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? Des LINo

If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits
on another sheet of paper using the same outline. You must list ALL
lawsuits in any jurisdiction, including those that resulted in the assessment
of a “strike” under 28 U.S.C. § 1915(g) and/or those that were dismissed
for being frivolous, malicious, or for failure to state a claim (see 28 U.S.C. §

1915A; 28 U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)).

FAILURE TO FULLY DISCLOSE YOUR LITIGATION HISTORY,
INCLUDING “STRIKES,” MAY RESULT IN SANCTIONS THAT
INCLUDE DISMISSAL OF THIS ACTION.

Nv

# (3 gols

Parties to previous lawsuits:
Plaintiff(s): p Aal (EL. FRANE]« VA

Defendant(s): # /, FRAWKUN Y. Wexbor ¢ [Poe - 50243
9. EFTOREDWY. Den WilliAMS 17- C¥-6F7/22-TBM

Court (if federal court, name of the district; if state court, name of
the county):

Docket number: /3-¢ ~ S¢a7j3_
Sif (7- CV-O3/22.-SB% _

Name of Judge to w who case was assigned:
edge vi = (3-c- $5443

' TWGdje Dee Sly me Bae e—~/7-CV- 3/AR

Type of case (for example: Was it a habeas corpus or civil rights
action?): Lyuil rr 5h 46

Disposition of case (for example: Was the case dismissed? Was it
appealed? Is it still pending?):

Beth monetary Setflemen} agreemeals
in bith Cases
Approximate date of filing lawsuit:

PB

>:
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 6of67 Page ID#6

8. Approximate date of disposition: #/, > 20/5
# 2. por7

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court
tell you that you received a “strike?” Vp

If. GRIEVANCE PROCEDURE

A. Is there a prisoner grievance procedure in the institution? [xYes O)No

B. Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes ONo

C. If your answer is YES,
1. What steps did you take?
Erled repeated grievances J teting £
beng dented medical treafttenf 4 Seeds ta detees Walle
fA custedy ae Montgecr try County sel aad Wag SURlCESCUAG Sarto Sf
caper ve and vas being Sebrected be Cee and museel pon sh mea

at was the resul
Pupented ly referce d +2 indi evals/ Mrdica| TAat

L Wes COMPlaraing abert Ato resvl7s
And £ Was pyr ghed Cer BML iu g Ce plar rts an dé.

ESF EVRA ces ard threatened. toe STOP ce Kids 7 eva
D. If your answer is NO, explain why not. MG oa A LeS,

E. If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? . OYes CINo
F. If your answer is YES,

1. What steps did you take?
2. What was the result?

Rev. 7/20/18 G é
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 7 of67 Page ID#7

G. If your answer is NO, explain why not.

H. — Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

giteVvanced in Complaint Marked
as eh bi TS [ig 7 ler. Be
ard all the Git eVAaNCES and Complaials
that v did Cle were responded to by
Sal adm: aisteorf/ivardin Capt. Keven

Karg/ey 4ABXU as Can be Seen /ar

phe eylhibts marked / Yarough 2A

STAtEmenT oF CLAIM

Place of bccuErffence) monty omacy county sar [
Hiilssaro, ZL. GROYY

Date of 0 ccutances Sune 7, LO1G continously
thhoveh October S** LOolg

3

ANAL TNE SSES TO THE OCCURAMCE }

State o€ Li dacs Depactiarcat of Pehahiliteaten
employes (.drlean AlekandeS and mavrice Waltéa,

3 State of TU ner § Gept 6F B& Homan Crghts employee
sods Russel

Y preatgemery Ceeaty ward geared TohN Dee,

Rev. 7/20/18 7 9
Case BAS MPARAAPR yDopynerEt Sled ORGS PALES Uibls Paves 96.
ose Jdvse sags Complacn TS Staremenr oF ae ened
fon G-7-/6 EF War taken inte fe costody 26
moatsamesy cavaty call in pillShore, EL. fot driven g
on revoked jicenSe. fleves At fh $ pleseat ene Gad
my ent Ce ‘nlarceltfprda In montgamed y County
aa/e Parough (o- ¥- LO/e yr sublered Ero
ASotiagy G€ Parke

paln TuUMer, comp!
dg Creacpored Spine

during
wae Gb -7-
Sxerbus Marecses ard

Lewy body clemeAtia, & g&
Wh heart ar5 ease GA
Crom 6-7- 20/¢ PANO DEM

¥ chratt

sons acSease,
ex Se. 2UTe

Acs er dee,
SIX See nas .
Joos ole © R42 denred Medco and PS
lel on CYSTHET) Gatent onal’)
Ce GeTebged org ently

freapment and Careva
4freafmea F and Core Feselti ne LA

reeded Mtdecal

parmant Lisabid ty, Feraes lasury, $evete pro Jong Pain

ard srbbering and Severe emefional ANsttesS. £ wes
fhese Ser ovs medica |

aALGO upuashed” bor having
ons aad ComPlacniag qP0uF them asd. for

Con dite
that Sole Centon £ WAS held ta isolation From
_g-orz over (60 days Under

tae 6 -L/-26/7 FO (0
ul . .
the pretense OF medrcal cell” CaAcn anes everyday
(A Severe preys cal pan awd on Sevese ervhane |
Mistress. Each and every Pelion Name don Complacrnk
KaAed Mortyomery Lovaty sail WaS Dot stal€ed ér- eguipbed

to treat — and care Cv MY Mult: ple S2r.008 {MAesS and they
vo stinloal IK

Kace hav$ens me fare that fheve WAS a JS
O€ Sere bu 5 ATELY ard harm and they d sfegarde J ha t-
Seriovel rasyered ana Hay

risk whch Mesuf fed ra me bern
are actns vader the cater 0 & Lew or ded g</ ate ta di€ :
fakes decal needs. ; safely «A Chefeal te my
(Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 9 of 67 Page ID #9

Y RUGS

Z £7 itd
po et PF Le

 

 

 

 

   

Frem G- 7- ‘E Fare vah 6-/9-/6 Os Vipen Shah

 

 

Aur $e thegas) Thine. and Kevin Kay siey Ail Knew Phat

Z needed physical thea py Bad Vital Ned catignas

 

 

bor Phy Nutt Se Serdus thie sses catty ding bert nb

Lima ted te Vitial JServz2vre heart and. Avé el ple S55 Ue

 

| medi cine Ofaatja LES i agpri) and Mat)? Ptctel «iSa

 

 

Pack asv.aS Adsense aad Rent bidy dementia medicaloras

gE Sinemet, Ebeeter, Geodon gad ZlbnaZe pam Between

 

G- 7-19 Gnd b-/G-/% © wes pledding For wn (these)

 

Pfeserbed ned CatidasS aud was Het Given any af

 

them even Fh ough All the ahove Stated sadiy, duall

 

Segious

 

[Mew 5 yecded Pheer. fd Plevent di sah, Lity® sndury or death,

AN 6-tl- 1/9, b-J3Z-j§G gad 6-/7-/6 £ had

 

Multifjie Se. zvres gad Fails Pepeatedsy ferovily

 

Me-1iASUling 6 alleady fractured back. and Jt Was

 

“ Corgent) Wadi catieas es)
Clear £ Uf A§ vneed 2t*elgent aad imnedrate

 

peed cal treatmernt gad care gad an eat v€ those

 

dates Kevin Kars ley and Pave stiege Cespoaded and

 

| had
LP teld Mem F wes extremely Sick Gnd Ga Severe

 

 

 

 

| . ; that jit
4 ‘ a \ / f
biel paca in may back. gubteadeakes Was Ser aut ape

Erattive d a” Usd Se A Gas tA aad that = Needed why dor and

 

medi Cat prs. Bots Kava Kar Sey aad Dave SA 24

 

told me #6 pet in gp BVCK Caf Slip. that the Nurse

 

and doce, daly Co nhe. 1A every Week gro TWo. gd

 

fete me +o sukber iA pars aad AG irey £ rr peated/y

 

 

bey ged Cer vrger ake and ivwm edvabely Aeede J Meas eal.
Coke, medilcati ont even 4 wheetehpa from b-#-/¥

 

to &6-194-/8 tad Was nor proveded any thi'ag vatil 6-t4-I2.

 

4 .

 

 
Cag

@ 3: 18- -Cv-02028-NJR Document1 Filed 10/29/18 Page 10of67 Page ID #10

b- (G-/8 LT Was Seen by *

_6A ‘urge

“whe. ekplained ty me she wes Desk a ass staate

Me4 an i Lomey

 

and there bas sath fhe covid dp Gr Woe

 

 

She told me Ed L; ie TEM She hocter
Came in aad tl. ‘J Oe then theb world

be, 2X te/d her ees IOnS losing ny ab 1 ty

 

43 Walk ard LA gheat PA: ‘n_ ELEM noe rele, rng

 

Phys: ‘ca | Thica py Car Parks nbenb disease and Zs

 

that Z Was (an _Seve/e Parr frupe with Ati fy bit,A Lh ackusre

 

fracture! hack and ash her py Send me te

 

MAN Gg iney room fwr- treatmtiakand mids’ Cati7as

ad She $4. d “PE 9. owt! sust Agve fo LA a Ft

 

FS the dochor er Comes ja” aah Seat Pn® becke

 

EO Cet to Subfen even alte chad We'}e/ sve 2

 

Stiteght days ty see her, fp was §verd Preys le 2

 

|Wie 4 Walker Grd. Shower Chast Lied -<t Fhat dap
dhe he Seen auldat Walk.

shes” PrL gan To trery
X STt
yluvsed te help prein acy way |

 

= Exh bik Ja)
Oa G-d5-/4% Bull aad subbed} a Mate Cvatuss.'pa
busted wy hee! oper, had « hvge kn chr Wes Nav seated,

TT

—

Vora. fing aed Lonbsstd dilortrrtated aad iwtacedes_

 

Kevin va s12y fx2spmded fe evres cALY bvtten and

 

galled pb CALL Ya. 1 Loctwr- Pr V. ‘nen Shah plshg

 

. |_ pe @vset pp Come sn gad teak Lars Senses fread

Lu . ;
iA kury eas $/ey GAY. fae & Chu Pee. BbPityres aud

 

 

g.Ce pack and told guards ty Log Yn parame

<Very 37 Msn. “me eal pe teh’ Are er Baly

 

Ma Kalas theée Covnds [ke Hey ag aayh p xe See
eXhAthre a Lo

 

 

 
3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 11of67 Page ID #11

nw ee OF y den
. - ; ; . ‘ . ie
mh OF ~nsored “My pareve y

bu He e~ Con Ht Lures these Pains and anal heats

E A Seyveye_ Ary LA head ard bac jt bre. sais
\A

Fv “oy lenis , ' ) hay

: , ‘ ¥ Ge AINA Ye,
et : gr dU ave4 d aee3

e

5 f
x5 ‘
aM J ee. ExA, bot
ee
& ed 5

“ty +D Medrz £0 F Si area /
fin @ .. ad had

hh
uf

 

rep a ex:
nA) EVIE
Ll
thse 3:18-cv-02028-NJR Document 1 Filed 10/29/18 Page 12 of 67 Page ID #12

 

Ke Via Kad Sley aad AN Viren Shah Wes J Ack allow Me

 

ty 52 Seen aad treated big My newrdlgg gt a_Ca adele gise

 

 

ge Bry Neovplos. ‘skort Cond. Plbg ist even Fheugle ct Wat

Very Clear gad apparent prank + jee d* a Se trea hed

 

 

by a Nevtile 6 et and Cord dlege St the ie febosa/

 

te Gllow phys Tesusrte di LA Pay Ses Zy me. hse pdes

Gets Ag atk bE Can tre L pemant and Ser dys ,atvty,

 

permaat Red Je 9 “ca | wal bracn Jamage ead Thay

 

 

Gllowed ms hear rtd sea fe to delenit rede Cad Seng
pecmant hes Sf dame 4 @.andt a heart gHeck

 

FE feld Jail warden Kevin Ka ‘Slev OR Shah and

 

 

use Lowey aad They Ate GC Weare thal prea to

 

beng taken iatp Ci stediy, and gt the Home é@€, £ tas

 

bene Prowide d Physi eat thew p ¥ Erpyn 2 buy/- fire
State ¢€ Zhngrs Department c€ Rehab Fak va beme

 

Hea] th Ce str Jes Ad pteven* Me Es" 7) hetomina

 

igi dy Sti LE and sa Parn Eran Pat hs ASOA'S cd. Gee §

 

 

aad. hebly body demeat a , they Kagas (6 Wes tet

 

Prov, ded Phy Sical thle DY LC would 2784 re $$ ‘Neely

 

ta Sen ate ala), ay ty Walk and Se in INeFen sing 6 Gres fir
hady Pans, Fron 6-8-/32 dacly Zz repeatrd ly

 

 

hregg od Citing Ka iesley, Dt: Shaw an) NACSE Tome x , +0
Prd \jr dt pre by. Lh Phy fen | | thats py acd thay all

 

rt
Aenied eck. due Le Coste aadatncoavi E-lCé, ra

 

 

utenk trym Wa leis te 34 |[Ker XC sue exh + ))

 

 

 

 

tp Gi ushee) chan aad Sebryd parr ard
prack cally bed ir dledt? See exhibits 6.7 ad B

 

 

 

 

 

and had i) Lau n Wy Oude Pacers

  

 
3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 13 0f67 Page ID #13
Grad we £ denied

da . J Acip

     

Med; caf

KE Ape E

é 4Zz Ure A
a
Ver bal/y a wont

¢ Mer 1
3:18-cv-02028-NJR Document 1. Filed 10/29/18 Page 14 o0f67 Page ID #14

 

t . * S
nerd, nate.

V

a
ad saTvries Coguired
Pe. a. ad
L ‘rn ode

they medical prow:

\

Ven th at

kr
tried to 2 tn in StL,

Et) and wantva Conduct fok a adVersaria |

 
Ca

Tr

e 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 15o0f67 Page ID#15

 

(tence against frie bch ile. Ce pre seth ae ANS,
t 7 ‘

 

2 fusing ty preJe¢ at Mel tel tvs ard Creditudl fZ

 

, Cn
eV dea C@. that Shpute J 7 bites Mare bee At, ae

 

 

ve Fuse d 4p Covin on’ cate td fhe pne by Mes lea
PaT$ tren gad usufd deny wy Call an J Asas VP She

 

refused ty preseA tk Creditehle and Feopabse tude

 

 

the tk bKIEES being GFaseL Medic cally Ne 6ivecte ed “ad

Su ble Lag Sets'ours Lp muly te fad Sodee afk My

 

Bs Y- ih bond hearing - dant

 

YWNa hey

LL MY, .
Fuilole ty Zo 5d wrovl d mes hh, AS aad wreti as

 

be dag Arried. ghvth dhe, ms. Months an Kags

 

 

xr was SUE Fer ng Sevile Pah and Va Sirly LvU 12
red cai Neglect aad Wanted me +t CbnhrArve.

 

+v SiC FES Yate [zr tweavlid brea iidown and

 

 

| Pivad guilty She apt Jold my the baby

 

Way +0 get svi gé this sacl and gek pha
medical treafonunt and are yaiv Meed us

 

fo fleas guilty fa J Go FP LZ, pd. e “then She

 

Would rebuse. te lommvarcate wi, ‘LL, Me ahoeop Gay TA «2g

 

/ to aad oul f
(See Grievances re §porse S from Wall Warden Keurn

 

Bars lew exAshe fs il TAr ys h Cf where despeckly

 

uy ra) gx F¥ Ms mnat¢tsen to Cuommvas cate ps '£4

 

me Le gueve Ae fead me and to protect me prom he

 

 

nz tap
Stevsre ght and Aes lec gad Beek, Dad cal

treakmiust £ byes Syb LE ag, (Neftsin 18 gad

 

Ce Fusals ty act Cesvited iy me Su EKe rng Servo 5

 

ply $c as Wa fu ly and ble & Pash aad Sublersas Ga

 

 

 

Ls

 
Cak

@ 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 16 of67 Page ID #16

 

 

bnrce a Prt bo Diead guscL¥y vader duress Tse
+p get fe 2,06 tad get Urgeskly needle L

 

Wned, ca / ; newtatesi'ce l, and E84 he 67/0 ¢ HJealuraank

 

nad Cale. My Pubic deleadtem BISp Kaeat her acts aad

 

 

Calures ty get were Cavsing Severe ebrotional distress

 

CA me and trigger i ag Se,zvres aad Serious cadery buf

tdi thy TED t aad Wantin Conduct She Coatiaved Fa

 

inten Fong lly NEL ewetinal Ai sttesl en me,

 

£ ali$p Was denied GLCESS ty Fhe Courts.

 

 

 

 

ee

 

Menke omely County Te. / and Moats CML ty Caunty
Snel Werle, Kevin Kar Sley had Pol. Cie hele

 

(Adigent “n mates Were nok Deovided Pos tase.

 

 

Gobir Lega) Copley, [ow (bel ety ASS1'5 france Many
Sopp) Pf Fv r- gq ind, ‘gent camahe ts Challenge Avs

 

Comvr thi pn om cond, fron s oF C4érEnmank. x

 

Wag radi geak and, waar teed Fe ile «4 H Sec. (4g2

 

Aad tora to She Eedera | Lob of fer x EM cl G Esty

 

va wenesty ba fe? Saye Me ECfom the wkd. 4or

 

 

Jel hay be Un di ECR eC e_ tp my Seri oes medical

 

Need Ga d +r Sate tay Azot tn and )e€e aad
to Cae pla:4 ahowk The Coad, tang ak pay

 

Conk: n emenr Keun iene S/ey warvih ok ptaviule

 

 

pee with anything Le ae th. SL AA ' Leda t

 

ee | Gilt envelope. fe Lemmon cate it Fk 7M e
Cit tuk Coverf- W ry pubsee de binder £rea

 

Arattsén Mest pk fhe Kime aad She Would nat

 

Take my Call of See r= Gerthe bb)

 

fg

 

 

 
3: 18- “Cv- (02028- NJR Document1 Filed 10/29/18 Page 17 of67 Page ID #17

Mattson ceiso denad gad sm peded pry
BLE ty the Courts amig, Several +'nes

Tr Selamnme_ SO stresyed Ory above Kevsr ry
Kans sley aad €rin_ meaftson dang PhS cA

il

 

beecd pbanchoxvere Thee gtcoes§ fy. tegered gtand

 

WN & | Serves and Zz Ser: ously ba Tred

 

HM STEPK
my stlhiv See eva hilt [428 luhere Kev

 

 

Karsley fag puads LD Lay grr eVAadce ahr

 

ths faying “me, FPaak lin has Len 4 fortunes

 

a

LE Posey aad procedure efe.. gk Was pok
PRS 0) ee Ae Simply fold fre their fule §

 

 

oss wee Ph_ prov: Le CAL g pes ov Sv Pp les heyy
Lad ty be purchased d€E Lim nto face - Zz

 

toll him z Ag Jud Me.

had Ad LO yh ery

 

te GSK My Fara 'ly Cone p2uney 0A bogikad

 

AWRY . Ehad no Gwil attorney aad Wal cdenitd access,
_Throghoot the moath o¢ Ang ust Lolg §- I~ 48
B-ad-1 Bash B-34-/p fe to-ld 7 Cantinveldye wanes
fe Gelber SerctyS ches} Pain’, Stage IL hgh blood presSura and
_fallS Maria 6 My Self ett, . Gnd when goacds Fath, Sritte

watson and Sheye would Pespond Knowing TF needed
7 ;

—

 

 

cm edlate meditral Core gad treatment they Wovid
tell me b put dn a Stet call Slip Bad Hat the

 

|| ete da sha gad Wher he d: d lee wou) J dy Nothing 5

doc tor wivid Lome A Later tha the Week. Mabey,

c then
Pet sa anether Complaint to) Sail warden Knisley
/

 

 

 

an & the Te5Ponse fr thi's Griey arce was .

 

(7

 

 
3:18-cv-02028-NJR Document 1 .Filed 10/29/18 Page 18 o0f67 Page ID #18

 

 

 
3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 19 of 67 Page ID #19

 
 
  

  

Mar
f

 

f

  
  
 

  

e

   
   
   

     

   
 

  

‘
4

dad

7,

  
   

     
    
 

that's
4 Clas a

     
 

  
   

4

pA be eo
Alsease Lew bod

 
   
     
 

ce

  

    

tir Td or
ef, Pw heart
, ) bloat -

         
  

 
 
 
  

   

fr
badheasg

    
 

   

Ue,

4

 
 
     
 

t

rh 6 7

   
 

  

-

ere Gf 2a SH

 
 

sn Yu, 24

 
   

   

x

   
  

 

t

tae
. > Se \ \ .
Problems , she £2. Le Yewe fiias Fy be

;

‘

  
 

 
    
     
 

 
  
   

<

2 Tes he

 
 

tv

cc ZF 2
he Sad B ak

. °
eke i

 
   
  
 

  
 
  
  

 

e

G

      
  
 

   

      
  
  
  

a
ee rrew-e cacd- here

 

  
 
  

    
   

£

d Ae Sacd ‘he
VE 1% Cost
tr ZU fes

fe +s

v7

   

A

  

  

4

She. Sa/

    
     

   
 
 

  

4

eaded 4, ~
Al? EP TuMmoy ard She had the o€6 cer

 

enk

  

  

      
 

—

L

        
 
Casg 8: 18- -cv-02028-NJR Document 1 Filed 10/29/18 Page 20 0f67 Page ID #20

 

 

being nes a feud Cap GIS 0 midicase d
{Ls puthosash , bad dy d ab saluted nothin 5 +0
trent or Zare Cor el) 4p pther: pda!

 

 

a bSyvesS oC tories -

RL A 6 The mih,'cal nog leek aad pawn
hae gor 5S» had and Mee face that finb ede

 

Wes dene wnythiae ty Save Mme and
>) i Nw)

 

4 ‘n

Fears Fur my [fe 7 Sasd 5 Wevld Dieg

 

 

 

gurlty (even Hh arg bs Zz Was WAnicenrand
avd Yok wank Fy?) Suest $5 ehak xr Could
Py tp jek bu} of Shi sg z/' { | aad get Shre.

 

 

ucgcatly and Proper med cal treg tment

 

xr needed Ean YY LOL AESSES Ga dl. MASEL Nes

 

*.

CMD Wes Ferelde sve bering” ond J fee BEE

aad becauie Yr Ceared fur way [Fe 4 2th

 

=} fe Another Pea $on_ bohy WS hetcavse «
_ Wak being poarshed devere/y Eov~ Cte having

med: ‘cal Ssyes and fbr Saying and ori ting

 

COMNMPlarant$ and Ars “eVandes about Shem

 

| pk Prov. ding Me Pra ps treat imtar grad
Lafe.

LO Wes placed ‘a TF Sy fati on ira dew

 

the 66/Se Prete sla OF predi'ca/ waked, byhen

 

tht tre Peason Was Petal “eti'ta cet d Din /s4mer?7

 

_ OA _6-2)-/$ +e /o- Gu 1g appreX: mabel»
S27 days Or Complete. *S0lats'ba, nO

Conpuck ov rateredy’ oA ly th Any & iaAMmakes

 

 

 

 

the only time t Wat tk, Bek BF Pty Cictiboy

io

 
Cag tS: 18- “CV- 02028- NJR Document 1 Filed 10/29/18 Page 210f67 Page ID #21

 

 

Cell Wat the Few + mes Cr Covet, LE
Was pure torture. (See eA Li 2 2

SS
rc Ssuller from Lewy body dementia ghith MS @

 

 

I. insu ltg cal [Phiytena) sopatatein dSeake wy th

pro kerd Psych at's. Symtenr$ aad deze kre tes

 

lohan Copy le. Psychotic aad peorelagi ta |

 

 

reabines be weal Cafe and medication’, C
IAS autiaring pre Foon 1 ebbecks gk Hh ¢

 

A E4448 2 , Severe aa Kiet attecics, het] rt. nat po S$.

 

 

depress," on ett the. enbive Le yie “A cus te dy

aA MOALG breast County Taf and Kevin Ka - “g1ey,

 

 

pr. Viper, Shah, MUCle MeGrn Tomey EM orse et Y
-3 and Nuse Thacy Hama. WH gli Elat d0%

 

hetused +0 Provide Me Guy fie wrs/ysi'ca) va

 

--psychs atic Cade at elf aad jerved A2¢ phe
_priper preserved mediry bans xc take Lor

ith s Agee le all gece se oC o€ CaS F an

Bore Adin praAd. oF
Kesc/ Pine a ns oA Ser bus Payscea |

Ct vey and eysreme and cevere, emor ona |

Fee exe LF 2 Ae
pe “~bhe SS FoF monks, Then Fe Pave 1g tters

1M 2OAVLZ#*A Ce,

 

even Walse chad Se-wures Gad Ce// aupzmy

 

bonk « €ery times Ser: Do5t¥ (a Tor'ng poy Sele

 

gad @sKk gil aheve sa deV Av als fo Dee. Qe pre
CG haspl Fal Latetry bed bs KFA Satety YaclS ba
LE Lo pro feet 424 Cron radtvry ‘cad gil CF

 

thin Said no ts top eupensive ané Shey

 

 

 

 

L\
3:18-cv-02028-NJR Document 1 ‘Filed 10/29/18 Page 22 0f67 Page ID #22

 
Hase 3:18-cv-02028-NJR Document 1 Filed 10/29/18 Page 23 0f 67 Page ID #23

 

 

 

 

 

 

x a
A se{xX See eh. bit AS (pe-4 ¢-/8 pinn ty Worden,

ra

 

 

Fos Fer) Z BreKe daca. ‘aad asreed te Plead guilty

 

in flan fw my henley, , sa betiy aad [rhe gad Sher

 

told har the. Dats S Lvwrd nash if aad Wvttan

 

ar gh KS Lam mn. Stn had seat fh faked Aer ia

 

Relea ce. Fol mre th Se ega al Sead Sack 5a Pht y

 

Could Shack a jayesti satre. wa to

 

She predisits |
G4b4v $e. ane Aes lech £

 

Was SvFkEEl, Lag a font $a bet y
Caun Fy va: ff “ee VA. ‘bi bit AY ms, Matt3Son

 

pied xd Withheld Wt, ck From me ard Ltd ae

 

Lo aust gor Ott Sree Phtne with Fhe humen

 

Pr ghts Loerdinatil and MS, mattsin phen pluduced

 

tk and Save. bt fo pre, Co erenel sd)

 

Py *C6Uet- dake pras prot
pat'l +4. nex? day Lb-5-/Y buf due wo ir

 

told her zc Could i en dvre phe pan and jpn 24

 

Ine More. day ard wher Fear oF the humen Lights

 

laves Aegati'on and her (ms, mMaptlins fear that

 

ther me ght Céme fd ny Festue aad Fd dng

 

Plead gv /ry She (ms iat téeq) fra dh me immed, ately

 

brovght sh Coot pe de phe p/ea ‘deal, She dill

 

prek waeat +0 Chance La 5’ priag bn h'] wey Scheduled

 

li-S—1Y fourt date he Aare day. Proar to

 

Dewy n4 taken overs to phe Court poem zz fock

 

Pretautronary Mea Sufes and ifrote a abl. dav. &

 

Sea eXA. Lt # as (abe bavtt sfamDed pn: netes be fore Plea)

 

 

Sy mS. MATS an Setratasry why v5 aso

QF a netara

 

 
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 24 of 67 Page ID #24

 

 

 

Statias re LIBS getting fend te Plead geil Fy

 

Vader duress pl fear Eof Ay Sakety, Aeg lth

 

and j. ‘€e. ard Qot Ae lauce ZL

 

ZC Wat gusty oe
Worked dy bur delaver ©

 

WA5 being fred ea//y
A busled ard Nes/ee*tel aad Louddar Px lax the

 

’ AY
[Ord WAS pn iam aR Read oF Mea eat Carey
pws hn Gt J SUE bel Ag aAv More , Vahl TT to Jf ZO

 

g2 4) rd/S, (At prates and. 4eegs (allel Avr man

 

iy h Fs Cowie S30 and Pol d Phuay xr bas

 

haces Lereed ta Plead 2e/ Py vat ie duress, Gad

 

told theo A\| this trent be lore Cc hbas tahen

 

+0 fevcf to ds the plea bo /O- yalpew RY publec

 

ae brader Evin Matkt8e, GtSo took aotion +0 ess Ore.

 

a

L cogil 4. Nat $e Sele aSe.cd

 

ao én electreacc. meaclerena
2

 

shrbe Where Cowltget the plaper treat meaf
Guid Care £ urgeatly needed She: tian fr

 

mye ty be en Pasian and Sather a 19 #3 Advoe

 

me. Td plea d gunclty ¢ CN_16-%—-—/8 vader duress

 

zidid Plead guilty and was trarsperted fo T.D.0.c. Eraham

 

/
C.C, Bon /9-STE and WaS immediately teen to

 

/
Wed. ‘cal Ward end evalvates and géfessbed he reditg (

 

and twas determined © did iy flack need immed ate

 

vrrdica | afttAtron gad Care and ree pvesdenthrbapefyrve_li 4.5

 

Placed A Nedital ward vader Sibae medica /

 

tregatmenFand Cale due t See gos lUne$ie$ aad

 

taDduriesS, ord then” im diatt/y bled phon to withdiaw

 

BR See echiadt EF A. Add, Penally Tr Was nek Placed

 

34

 

 
Ca

te 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 25 of67 Page ID #25

a Medical

Delavse ms Matto, tr Ft rage e sted
T
_te be placed Phere (a EGA 24 (Fhe (0-24-/8

Meme te Li9e8.6, Peguesting £ Ze placed There) £

 

| Gas adda. be d inte the med: ‘Lal ward an fo- 5 VE
alter examing ten and gsSessmeyt Sy Abeters
and it was determined and Found Ahat my

 

tl Aes$€S and (MSUr, es Aad gpee been neglected

 

ar a GErsk vatrea ted Gaol EF Was A Fack

 

_ on need of pumed. On TE medsica/ Lreafment

and care fer My Jeli ov S Mage s$ es aad woures.

 

Lihaham Carlectignal medica] dept. hes yery
7

 

beg h and Strict ce terig for AMate tu Se
dmtted Inte Fhe pedi cal Ward, YO) CAA

ae

 

Att. be ada t#e of sust because POPmMEORE|E Feguest

 

fn suey

thee AeCause You ban t te be te be
SY ELE NG Sé fp ous effects Frem_ 4% *pesS of Seriyos

ged have

FN Clefar Ag Menrths pregr va Gs Ley flee
GA. §f- 2410/8 Tedge Roberts ind: ‘capad A wevtd Felease

| ve on electron. € ankle Sracle te hema dedentian aad

 

My prbleg dekensler Elin rhattien Mal. ¢fousls and
le th wiles and cater fCandock Conspcted ete eh

ene ate emery Courty pro hat.on dep Sane and

 

_d¢hn pow fe GSSULS LA“ S itavle nef be Coord arated
er facutafed aad Ad thes te as Sure. OS bord df
Atay iA Carcterfartes Coat aving tp Sebler

=~

A

 

Ses by 5 casveie¢5 Gao Ser. urs

 

Pfeling Oara
7. 7 7

 

as

 

 
3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 26 of 67 Page ID #26

r , brary
is eC ou d ha re

release “

cen

élecfronace

Ac. f¢ Pes
t

ree tS rf

HAO Te /b- 5-19 sfasuries Patr aad Svélerng
—_

i é@

 

 

 

 

 

 

 

 

 

 

 

 
be 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 27 of 67 Page ID #27

_ bi ate Za =

 

 

 

 

Boinmate ¢$ ap tAg mercy of Ais Keepers

sa od 5 >
Ad nen 4 iAmate Sufllers ¢ S2fOUsS cline ss,

~¢. {
dence Or cA Sury that Causes Gr anllce use

 

S MICA € SS, dy S44. Let y handicap, Pain ard Suk fes,' ge,

 

bro kur fAer nT cy “ad phere ~

 

25 4 treasmenk up
YW dive toa that an prewerrk aad) nr Cure Ae

 

Sfukne £8 wr Feme dy the Sa Ait thy OC AXory

 

 

and Stop Ybve pain and SVFFE PAZ Gad Tan ft
J

‘

inmate Can fe k Prsve ot AGU. Ce ptAahk treatmer kt

 

Oy- Med ca feta ta his bin becavse oF

 

tncarcerativa.
—

Phin ft 6k the legal mietcadl anc. ethical duty

 

OF AGS Keeps, Hhe. Plifin tc nel Fo asSure

 

gad PLOREL/y Prov de phat trea tinen* ty pidicatlay

 

pegurdlesg te Cost gad MRCONV enone, Dena I,

 

Cal ue eve J

clay Ge PPevy ‘cng phar trea pment ar

 

 

 

Mied/ca b/an becuse ok CATH ard th Cbanwsenrvatin ce

 

mTury aad Parn and suk her, Ag BE & iptaté ard

 

_-

leaving Kiseoss. tha, ae Te to Ceme'r GA

 

eaten phn p day tA Cuitedu , handizappred . 7

 

hy Stal Pan and 24 ony day alder day Conh'nusna

 

to rut Provide, Prower Areatnerk dye ter CoS? ane

 

 

enemy eree. vy AREAL cach rae prrees, del bunt on difference.
Ht Seous Mmtidical rleed< ga (WiSeS tp the Jeve

 

O€ Cruel avd omvsug)] Praish ment which és

 

 

Rkactly athe + happened +o de Rndaat/iamate Darve/ Franklin.

 

 

 

 
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 28 of 67 Page ID #28

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal

prisoner and seek relief which affects the fact or duration of your imprisonment (for

example: illegal detention, restoration of good time, expungement of records, or

parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.

§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk's office.
a. mmetery damages

b Puastive damages
Ce Comp esa rary danas 2s

A, Sih ofhar Pelied Thi $
Court deems approfhs ate

Vi. = JURY DEMAND (check one box below)

The plaintiff hi does CL does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11
I certify to the best of my knowledge, information, and belief, that this complaint is in full

compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

Signed fo-i4- 19 a i a

 

 

 

 

 

on: (date) Signature of Plaintiff
Ro. Box O97 Nenk( EPeatlinw
Street Address Printed Name
Hill Dig zh. bd 9 N-/76757
City, State, Zip Prisoner Register Number
Signature of Attorney (if any)
Rev. 7/20/18 2b 7

—
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 29 of 67 Page ID #29
UNCTED STATES DISTRICT SOURT™
SovTHERM DiSTRICT LLLe Noe

TH IS SUag< Stee That

phe Tvdse | Lact Findes, 67
Perse Per pL iA5 Lis
Complarnr, Timed htelly 52

Fi Page member XY which

stats The 2eg6/an 4 jecep™
PLA tnt LES E Xhi br ts an

preview each oxh, bi f- aS it
5 podared pox ia the bade
o£ the fomplaiaT. frper PheSe
eh dt AF gre evances OIVAg, WETe

Nesported 0 aad Signed by Moatgomel

Covaty Tail gAmiasstlatsy LAaptarn Kevin
KKnesley 4 gag aad She SUbdFna fia e Claims

pa tars Lompla A?
Page. O-
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 30 of 67 Page ID #30

Pa5€ AF

 

 

Paint EES
EK. BTS /* through 1B
Ss and other Aocumen

fenrDC) meVance ‘
v Sec V.5,£. 19 G3 compla ny

hoch Supper’ GATOR ee

  
   

 
   

: pee) - tele regpmded 4-0 Gun ef
spprrbing PERVANLE §
All Sop prt rg

Signed by Sail Wardea Capt Keren Eacslcy 934

pmarted oe

J- 4-18 Abb daveb CEA bt Has) which
| : a

jas npterczed by Puolic debktnades En Malt Sba §S
secre pary minvets Sele re BV dg a entered The
Leoerk oem ber plea dea/ Wth.th vadiSpita bl
Dreves plea Was Nek willing er Voluntary v$
mot inclvae d vn Bi f AVGCVSS OP and.
Newly apparated Leense. |. PEA AECE

tp ste GOR
4

eve ec 4 by

   
  

 
'* Summary.Q8Tpdaxa disits-nap, -adcueent eRVeALIezof8 Page 31 of 67 Page RageAof2

Not-Taking/PRN Propranolol HCl : 40 MG 1 tablet Orally Twice a day,30 day(s) ,60 ,Refills: 2
Not-Taking/PRN Ranitidine HCl : 150 MG 1 tablet Orally Twice a day,30 day(s) ,60 Refills: 1
Not-Taking/PRN Wheelchair : 150mg as directed external 1 time daily,90 days ,1 ,Refills: o
Not-Taking/PRN Amantadine HCl : 100 MG 1 tablet Orally 1 at bedtime,3o0 days ,30 ,Refills: o
Not-Taking/PRN Hydrocodone-Acetaminophen : 7.5-325 MG 1 tablet Orally 1 or 2 times daily prn severe
- pain,o7 days ,14 ,Refills: o

¢ Not-Taking/PRN Diclofenac Sodium : 75 MG 1 tablet Orally Twice a day,30 days ,60 ,Refills: 1

e Not-Taking/PRN Methocarbamol : 750 MG 1 tablet Orally 1 at evening,3o days ,30 ,Refills: 1

Notes:

will write a letter for movement so that the patient may take advantage of Planet fittness movement activities
Tests Ordered/Performed Today

Imaging Studies and Other Tests
e Xray: Spines, lumbar complete on 10/31/2017

Other Medical Conditions (Problem List)

332.0 Parkinsons disease

331.82 Lewy body dementia

345.40 Complex partial seizure
070.54 Hep C w/o coma, chronic
426.7 . WPW syndrome

310.9 OBS (organic brain syndrome)
225.0 Benign brain tumor

530.81 GERD (gastroesophageal reflux disease)
724.2 Spine pain, lumbar

784.0 Chronic headaches

794.31 Abnormal EKG

F29_ __ -Psychosis

G20 _—w Parkinsons disease

Smoking Status

e current smoker

 

Summary of Today's Visit for - Franklin , Daniel DOB:09/07/1963 Account No: 27210 MRN: 37110 .
Central Counties Health Centers 2239 ECookSt Springfield, IL 62703-1944 217-788-2300
Summary generated by eClinicalWorks (www.eclinicalworks.com)

This document contains confidential information about your health. To maintain your privacy, do not throw this document in the trash. if
you do not wish to keep this document for your records, please shred or otherwise securely dispose of your copy. if you are not the
intended recipient, please destroy this document and report it to the physician's office named above.

~ https://ilechcapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printVisitSummary .jsp?encou... 10/31/2017
oummary UI Loaay’s visit
Case 3:18-cv-02028-NJR De

a

  
 

Bigo ee Page 32 of 67 Page IBAg82 of 2

Summary of Today's Visit
Franklin , Daniel DOB:09/07/1963.
Account No 27210 MRN 37110

Gender:Male

Race: White

Ethnicity: Not Hispanic or Latino
Preferred Language:English

10/31/2017 visit with Sheila Ayorinde, MD

 

 

 

Reason for Visit
e F/u

Vitals

Wt 219 (lbs)

Wt-kg 99.34 (kg)

Ht 5 ft 7 in (in)
Ht-cm 170.18 (cm)
BMI 34.30 (Index)
BP 159/104 (mm Hg)
Temp 99.5 (F)

HR 117 (/min)

RR 18 (/min)

Oxygen sat % 98 (%)

Allergies
e N.KLD.A.

Medication List 7 oe
e Start Meloxicam : 15 MG 1 tablet Orally once a day,30 day(s) ,30 ,Refills: 1, stop date: 12/30/2017

Other medications you are on

Taking Dilantin : 100 MG 1 capsule Orally 2 cap every AM, 1 Cap at 2pm and 2 caps at Spm
Taking Colace : 100 MG 1 capsule as needed Orally twice a day

Taking Metoprolol Tartrate : 75 MG 1 tablet with food Orally Twice a day

Taking Effexor : 37.5 MG 1 tablet with food Orally once a day

Taking Geodon : 40 MG 1 capsule with food Orally Twice a day

Taking Robaxin-750 : 750 MG 1 tablet Orally every 4 hrs

Taking Sinemet : 25-100 MG 1 tablet Orally Three times a day

Noi-Taking/PRN Effexor : 37.5 MG 1 tablet with food Orally once a day

Not-Taking/PRN Prozac : 20 MG 1 capsule in the morning Orally once a day,30 days ,30 ,Refills: 2
e Not-Taking/PRN Trazodone HCl: 50 MG..5 tablet at bedtime as needed Orally .5 at bedtime,30
days ,15 ,Refills: 2

e Not-Taking/PRN Phenytoin Sodium Extended : 100 MG 3 capsule Orally itime at bedtime,30 day
(s) ,90 ,Refills: 3

ov, e@eee%#28e¢8¢6e0

 

Summaty of Today's Visit for - Franklin , Daniel DOB:09/07/1963 Account No: 27210 MRN: 37110
Central Counties Health Centers 2239 ECookSt Springfield, IL 62703-1944 217-788-2300
Summary generated by eClinicalWorks (www.eclinicalworks.com)
This document contains confidential information about your health. To maintain your privacy, do not throw this document in the trash. If
you do not wish to keep this document for your records, please shred or otherwise securely dispose of your copy. If you are not the
intended recipient, please destroy this document and report it to the physician's office named above.

; 3:/filechcapp.ecwcloud.com/mobiledoc/j sp/catalog/xml/printVisitsummary.jsp?encou... 10/31/2017
Pike's PROWL 2ERADR
COUNTY oF MONTGOMERY
DEPARTMENT OF tHé SHERIFF
DIVISION OF CORRECTIONS

oo, o 67 Page ID#83 0
9/18 Page 33 of 67 -Page ID 4
f Docurpant } Cay” g | aa

INMATE REQUEST AND GRIEVANCE Form

 

** "INSTRUCTIONS ** ++

Inmates Name: An j-2 7 Fane LA Cellblock: — . . Cell: j ~— i — CL

- Print All Information

& Who a

Place an (X) in the box you arér
Q

Ds ADMINISTRATION:

Provide as much Information as possible oS “ a Ane Perks ah

7 .
equesting Information/Assistance di jeafe ; dee aa bed

Complete one (1) Request/Grievance Form for each section checked d onted 16a, A ra na Timer

WP heart) ocen 52,
Pes Fares Fer der An<

+ Complaint about Treatment { J Request Special Visit T J Other ~ af sa’ .
I J Disciplinary Board Appeal { ] Medical Co-Payment Grievance i cH fh Zz tn, En ~ ary

[ } ‘CLASSIFICATION SECTION:
[ I Request Trustee Status

{ J] Complaints Regarding Other Inmates

 

 

 

 

 

[ ] Request Reclagsification [ J} Other:

LX] . COURT LIAISON: { J Request Information
[.] Release Date I] Bond Amount { J Trial Date Set { 1 Extradition [ | Holds/Retainer<
[} Other ew Wthasl Cha ip br Barf cv SXfte Aw Parn W2 Ey
2h EE ant Can a # Me Ag fi

I | FACILITY PROGRAMS: ( } Request Infor ation
{ ] Bible Study { ] Educational Classes [J] Alcoholic Anonymous 1} Drug Counselling ,
[ } Library Services [ ] Other

 

} MEDICAL SECTION: [ } Request Information

{ ] othe 1] Injury,

[ M cater dc [ Dental Concern ‘T' 1 Depression
(
v Qa

TQ Aa Far

ct.
[ J Other ete Op SE APG AS Vary S cya haley rt
—> hat Than Ade ao To LE (

[ ] (OTHER CONCERNS: [ J Request Information

[ J] Personal Property
1 J] Shift Supervisor

Explain reason for Request or Griev

[J Commissary { ] Trust Account Balance [ ] Laundry
{ ] Other

 

 

ance: |} 4 Ramee Aeww wee. be ¢/ H Ce

 

fn « 5, back Auch a Pret Aa Can tf f i, eH HK
Can Ff tease §a6 Ro rhee/ ha Kw A of

 

iF ING ihe «4 AS
+444 -414 (fee af

—y Lier and x been S§Feag fh Sere a... ty C4 ham days

gad SAUL haven

Inmates Signature: Dane SL”

f+ desfectly Ased Meleca) Carn

 

Date: 6 —v¢-/8

 

Staff Response:_ Sew Be wy lee ELLE, Bouse Lelblde ppp ALL EBC LPOOPED

 

 

 

 

 

 

 

 

 

Staff Officer Signature: Late P 1d Date: Ze .

JAIL POLICIES AND PROCEDURES 7 OF 4
ange MIR pent A: Ei 8 Page 340f67 Page ID #34 ~ AT
Case $:18-0v-02028-NIFR PERERA FICO I %

COUNTY OF MONTGOMERY Co a
DEPARTMENT OF THE SHERIFE INMATE REQUEST ANb GRIEVANCE Form

 

DIVISION OF CORRECTIONS

~

ty or ‘
Inmates Nome: 1) x nied Ai YAAK] A Cellblock: , Cell:
+ . a a

 

*** "INSTRUCTIONS #2

Print All Information .
Provide as much Information as Possible

Place an (X) in the box you aré requesting information/Assistance
Complete one {1) Request/Grievance Form for each section checked

BW a

~—

ADMINISTRATION:

 

 

 

 

 

 

[ ] Complaint about Treatment { ] Request Special Visit 1 ] Other
I ] Disciplinary Board Appeal {[ ] Medical Co-Payment Grievance
{ } ~CLASSIFICATION SECTION: . .
[ 1] Request Trustee Status { J] Complaints Regarding Other Inmates
{ ] Request Reclassification [ ] Other: -
|) “COURT LIAISON: [ ] Request Information
[ J Release Date [ ] Bond Amount { ] Trial Date Set { 1 Extradition 1 J Holds/Retainere
[ ] Other
[ 1 FACILITY PROGRAMS: { ] Request Information
[ 3 Bible Study { ] Educational Classes [ ] Alcoholic Anonymous [oT Dray Counselling
1 J Library Services [ ] Other _
po MEDICAL SECTION: {J Request Information
{ |] Sickness Injury ( ] Medication - [ ) Dental Concern I 1 Depression
( J Other
{ ] OTHER CONCERNS: { ] Request Information
[ 1 Personal Property { ] Commissary ( ] Trust Account Balance { 1 Laundry
{ ] Shift Supervisor { ] Other

 

 

ow : ; + 6s xe 2 3b
Explain reason for Request or Grievance: _./ ox Zh th 17 ae. Ure, wtng ayes
My Gacls Was alrea dy ih Sertevs Aan bry phar

?

Ca dé Ap ah, hgpne WA ad bez) and busted me Asad _
xa | fad and bacis AG Arn Z”™ ig B27 add 22
Sar oes Pain , Pi lackd

Inmates Signature: Date: G TAK © LEO

Stafi Response: Ay, Gtee Shugo MODIELED” , Ete Dol p Lecene. %Z20 pp

7

- x , ae Lf
LCHLET on? pre pyres QEEEPOXT ION, Loge OM ALUEF LD bar Oye las.
LHL BIE  -

 

 

 

 

 

 

Staff Officer Signature: Lagred Gd : Date: SaaS -

-)

JAN. POLICIES AND PROCEDURES 7 OF §
- TT eae mer | 0/29/18 Page 35 of 67 - Page ID #35 ; yy
i 7 8: FOO AGP PIR )Qowiyerty, Fhed 10/2: few (é espense oa back
tr, T® rn ae ey
COUNTY OF MONTGOMERY pLaiuri tf Eiht» seb rer A VEL

DEPARTMENT OF THE SHERIFE INMATE REQUEST AND GRIEVANCE FoRM
DIVISION OF CORRECTIONS

 

 

 

 

Inmates Name: Daw: tl Fran if ty Celiblock: Cell:
ee
7s "INSTRUCTIONS *#** |
1. Print All information
2. Provide as much Information as possible
3. Place an (X) in the box you aré requesting Information/Assistance
4. Complete one (1) Request/Grievance Form for each section checked
LS ADMINISTRATION: . -
2 + a
Complaint about Treatment { } Request Special Visit [ ] Other .
[ J Disciplinary Board Appeal [ ] Medical Co-Payment Grievance
{ T “CLASSIFICATION SECTION: . ,
[ ] Request Trustee Status { ] Complaints Regarding Other Inmates
[ } Request Reclassification [ J Other: .
|] “COURT LIAISON: [ ] Request tnformation
[ J Release Date { ] Bond Amount [ J Trial Date Set { 1 Extradition [ J Holds/Retaines«
{ ] Other
[ 1 FACILITY PROGRAMS: [ | Request Information
[ ] Bible Study { ] Educational Classes U J Alcoholic Anonymous [ } Drug Counselling
[ | Library Services ( J Other
xj MEDICAL SECTION: ( ] Request Infarmation
{ ] Sickness | Injury [ ] Medication [ } Dentat Concern [{ } Depression

 

{ J] Other leo} Vee batK / fp. 4 Ai y bond Br didat CKXG Uae

AF aif 3esgtr RIK rw Y Nevre gnd hw xr ee IF.
{ ] OTHER CONCERNS: [ ] Request Information

LJ Personal Property [ ] Commissary { ] Trust Account Balance 1 |] Laundry
U J Shift Supervisor { ] Other

Explain reason for Request or Grievance: T heve Pale ingeve di Sees 2. 4 berela Tumor, WP
Weart digeade P20 Bu 0 Sg. Zula A Serdey O Frdaetored Lask which las Leen
~ aad nea TAD . ? : "
~> Mor, Sat ure lt Mlrom 7 Lait here And ow é gied € Stkmau SYS ame!
a eed enfin :
PleiUling thegtrrent bor ald gh Fhe ateve pad this Dactay tras dpne
Abssjutely nithiag Even abter Kaswing FAM in eyrreme Ppara having
¢y GuUres CHRes i Paras, Agar ORES Bnd 42% yr Wee Feng Ain
In 25s | ignaturé/ A 5 Date:
oe Htt he JSaey VS Sey i ile ia XS, bys PTT ATMS .
Yow wiit have Te San pe Yer Famiy Can ger Yoo soe WATE nt

(0 Sere TE Tan MEET,

 

 

 

 

 

 

 

=
+

 

 

a4

 

PL, yercal thie aye ye an rA iy G
ae ae ee YY * 7 ?
Bh Lem pe tent porter Wosjt Orde Fawn evhore

rw d JS p , .
Bs Signa ure: UF bering |

o ,; . <p ere
Pee L fe ect, EOF Zo
2m vf

The only Phrng PROS Déctir hen, at dane mess Leave

—_—_—— My Cia 4a Chec& wy Pus Sx
. . ze ge Meter on 7 Gtr an {

The gl6te~ re » Me an 3 AtK Me my AML ay) hew eff ;
and ayy gen; Far : JAIL POLICIES AND PR PUMPS 7 OF & peek. path wea $97 RLS
avd ng prysical eXam ol “ey heed” eek, Wee’ ‘ Jie.

- «© = bog cote ed

mm

    

 

 

 

 

 

 

 
   
So

ZOE FEES Le Document 1 Filed 10/29/18 Page 36 of 67 Page ID #36

$642 flPrapgte COML/ TPO AHL fF ¢(E bby”
70 FUE JREVICAL fA EBS OMS FO plAniplE Sbouye Teper
WE NUKE tO/tt ZE ALUEEP AMP DLL Geyepnte Hy J? BE

SCEW fb Bool Ab (OBLIGE,
| Gas H18-cv-02028-NJR Document 1 Filed 10/29/18 Page 37 of 67 Page ID #37

pla

  

HSHS Medical Group
Neuroscience Center Springfield

Jigar P Mankad MD
421 N 9th St,
Springfield, IL, 62702
(217) 757-6868

Daniel Franklin
505 North Daniels
Springfield, IL 62702

This is a friendly reminder to let you know that you have an appointment
with Jigar P Mankad MD at Neuroscience Center Springfield scheduled for
06/21/2018 at 09:00 am.

If unable to keep this appointment, kindly give 24-hours notice.

Sincerely,

Neuroscience Center Springfield |
 

SIU MEDICINE

Giselle Baquero, MD - Youssef Chami,
Michael Kim, MD - Mohamed Labedi, M

 

MD + Abdul Moiz Hafiz, MD

D- Abhishek Kulkarni, MD

Momin Siddique, MD « Kathy Stark, AGPCNP-BC

Internal Medicine-* Division of Cardiology

Southern Illinois University School of Medicine APPOINTMENTS 217.545.8000
747 N Rutledge - Sth Floor « PO Box 19648 FAX 2175457877
www.siumed.edu

Springfield, )L 62794-9648

SS

Patient Appointments:

| APPOINTMENT ON:

OO

TIME:

747 N RUTLEDGE ° 5TH FLOOR
SPRINGFIELD, IL 62794-9648

ee

02028- né
8-NJR Document1 Filed 10/29/18 Page 38 of 67 Page ID #38

3:18-cv-

é

-Gese
pit

aT
ph
6S

pla:

+217 | 545-8000 Fax number:

917 \ 545-7877

18

TT

————$—_—

|

|

 

 
4 . soe - | .
Case 3:18-GF 0028 KOpyBpeunfsh bed soiep/18 ragges 0

chains OF MONTGOMERY.
DEPARTMENT OF THE SHERIFE
DIVISION OF CORRECTIONS

Inmates Name: an} <_| Senki VA

ore "INSTRUCTIONS * #* =

Print All Information
Provide as much

 Phausticke S
PEE

INMATE REQUEST AND GRIEVANCE FORM

Cellblock:

 

j Cell:
my ee é eer $2

PWN a

Place an (X) in th

Complete one (1)

Information as possible

Request/Grievance Form for each section ch

Cc

@ box you aré requesting Information/Assistance

datett ng Cell OPen

ecked

ADMINISTRATION:

|

mt { ] Complaint about Treatment
° J Disciplinary Board Appeal

“CLASSIFICATION SECTION:

I ] Request Trustee Status

[ ] Request Reclassification

. COURT LIAISON:
I] Release Date
I J Other

[ ] Request Special Visit}

{ }] Medical Co-Payment Grievance

[ J Complaints Regarding Other inmates

Also Curt, = have
wheel eexgsr ga here
} Other , WY gy
prethe tet me. Call |
SST VGdar arc

{ } Other: . ou Pu Giere. defiudes

{ ] Request Information
{ ] Bond Amount

[ ] Trial Date Set t

 

 

 

1 Extradition T | Holds/Retainere

 

FACILITY PROGRAMS:
[ J] Bible Study

{ J Library Services [ } Other

{ ] Request Information
{ ] Educational Classes

[ J Alcoholic Anonymous

{ } Drug Counselling

 

MEDICAL SECTION:
[ J Sickness
[ J Other

{ ] Injury I J

{ ] Request Information

Medication

 

{ ] Dentat Concern

I } Depression

 

OTHER CONCERNS:
1 1 Personal Property
{ | Shift Supervisor

Explain reason for Request or Grievance;

eS ie tt, g ial fs c

I ] Request Information

[J Commissary
{ ] Other

{ ] Trust Account Balance

(] Laundry

 

SOmetI Mes F

Can ak aef UAT

 

 

 

 

 

 

 

   

 

 

 

 

 

ZA Betty ns Myre stv £21
fin Sab \Seate ait we bakk !S ty op LAW, De
jab he Zeb e Couldnt Ze it, 4 Pew. aad & aA @
th las, ha cf ZArged Ahe// _ Lan CLUVA gee oe Fi > yh '
Nee et Uitte 2 1
carta er, aw that aous ye the AVF Te Be

 

 

 

 

 

Wi we Ww) bf 4, 2 f{f
Sut that Cunhects these ZL

AV! ,

 

Thanlh y py

elease, ther

Ces)s ‘tegefher They CAN)

 

 

BS Ohne Signature: J \yie LZ Fats a

 

KEEL PUY) Fore RLCES jni7> sleepy the §.

Date: 7-9 ~ LE __.

Ber whee $F

2 AHL
JOULE? MIBIRERT UMDPIUUBE , Poems yee buf A site

KEBU

JAIL, POLICIES AND PROCEDURES For 6

EEL LHe. ROOPEP ,
EBT foe pP IRL MERE, Whi le) Hiz/e
, Se age g HAO ape EES

. | Of18 Hage 40 of 67 Page ID.4Ousr:

“ h Case OV. REP TRS AL RAS bey HY¥< ee f
OUNTY OF MONTGOMERY |

DEPARTMENT OF THE SHERIFE | INMATE REQUEST AN :

DIVISION OF CORRECTIONS | AND SRTEVANCE roRM

Inmates Name: f lA mee / Frac | Ch Cellblock:

ane "INSTRUCTIONS "eee

 

Print All Information

Provide as much Information as possible
Pla

Pe ADMINISTRATION:

[ J Complaint about Treatment
[ } Disciplinary Board Appeal

Wh

(J Request Special Visit} Other _
[ ] Medical Co-Payment Grievance ,

[ } ‘CLASSIFICATION SECTION:

[ ] Request Trustee Status { J Complaints Regarding Other Inmates

 

 

 

 

 

 

[ } Request Reclassification { ] Other: _.
 } -cCouRT LIAISON: [ ] Request Information .
IU) Release Date [ ] Bond Amount [ I Trial Date Set ti Extradition { | Holds/Retaine:.
[ ] Other
f | FACILITY PROGRAMS: [ ] Request Information
{ ] Bible Study { J] Educational Classes [ J Alcohotic Anonymous I] Drug Counselling
[J Library Services [ ] Other .
[ 1] MEDICAL SECTION: ( ] Request information
[ ] Sickness | ] Injury [ ] Medication [ ] Dental Concern { 1 Depression

{ ] Other

 

 

[ | OTHER CONCERNS: [ ] Request Information

I 1 Personal Property { J Commissary [ ] Trust Account Balance

{ ] Laundry
UJ Shift Supervisor { ] Other

 

 

 

i
Explain reason for Request or Grievance: 3 Fiviws TF Ce, vo GF

“4 . XX 1
E gut (Peal £K6 £6 Erp Packs Sins od Sea re gael
v WAL DacK +} po Jevere De,', sk agytting ttigy-Se,

 

 

 

 

 

 

t r Ltda t Get sp +0 fee Bn pring Bed CA
yse/ f I od fo lay ian th Loan £ Please fave twhecschad
bsicpetur.

 

OPred'Sigheture: ty5 He fead/ f Date. “7-G- 79 =~ 1%
Staff Response: __bgreeelayp LAL PRB pyre LE MESA 4S L)ELL AS LYE CH ike
C2 LLL FB AoA iy Zuftaies EE bith EOE | .

Staff Officer Sionature: pape B57 dete: YER .

 

 

 

 

 

 

 

 

JAIL POLICIES AND PROCEDURES 7 OF 6
Case 3:18-cv-02028-NJR Document 1 Filed 10/29/18 Page 41 of 67 BPs e IDL 6-5
+b
COUNTY OF MONTOMERY. A i iB « xk: °
DEPARTMENT OF THE SHERIFF INMATE REQUEST AND GRIEVANCE Form
DIVISION OF CORRECTIONS

Inmates Name: Denies Fre, nk ¢ , aA Cellblock: | ; Oak 29 -/G
°** "INSTRUCTIONS FEt® -

 

Print All Information
Provide as much Information as possible

Place an (X) in the box you aré requesting Information/Assistance
Complete one (1) Request/Grievance Form for each section checked

Bm Wh

i ADMINISTRATION:
{ ] Complaint about Treatment

[ ] Request Special Visit {1 Other
{ ] Disciplinary Board Appeal

[ }] Medical Co-Payment Grievance

 

[ }  -CLASSIFICATION SECTION:

{ ] Request Trustee Status I ] Complaints Regarding Other [nmates

 

[ ] Request Reclassification { ] Other:

|. | ‘COURT LIAISON: [ ) Request Information
.L.] Release Date { J] Bond Amount { ] Trial Date Set t 1. Extradition { |] HoldsRetainers
[ ] Other

 

[ | FACILITY PROGRAMS: [ } Request Information

[ ] Bible Study { ] Educational Classes

1 J Alcoholic Anonymous
t] Library Services [ J] Other

[ ] Drug Counselling

(Xf MEDICAL SECTION: [J Request Information _ |
yy Sickness Injury ] Medication [ ] Dental Concern Ug" Depression
{ |] Other

[1 J OTHER CONCERNS: [ ] Request Information

LJ] Personal Property { ] Commissary

{ J} Trust Account Balance { | Laundry
{ ] Shift Supervisor ; { ] Other

 

Lt
Explain reason for Request or Grievance: CD Weg lly avy Ww Series pa nA, Lar wre d, S tbe “9
met berns Pioudded: vie proper treafrent Rol my: Wn ss god GEC Cast. LAs,

Cunbkrave LD ann SOS hee; t could be avy. “ed 6 f€ etven ther ght medicatins

Jeo ork ,
_tand trea tmernty, f have po ane te tera to, Can nabaeh fhe CS 0age" this Saily

ftltg oy pry attacagsy +0 dulde action.to Save cA €. From the paw a, SS Efteling
inmates Slanature’ ‘oaucgr ‘$a bp tes CM Su aS 4 Osie: CeSu/iB Ee yeot

Stell Respomse: 4 oz ded rhe p: rb Pac medica de én _ou- fox Armemt For My
Serious mes CS, amin gent bad heave Ce peg bod ly tritk +0 get>

ale7es Pracat rs: week)
é RACLT A See. fay heals Qrd Poss, ee ‘fe, VANS Mattye, wren:

‘ pi by Bel Phone or Marl
+e hell me thts haythene er the States Phegbeee hie madela rrangemelt
Cor the SCframblers rim ger ard She mughat rot bie ger, "L done and

Fill be Lele here to $'t atd Syfetr, Céad. “phon Getting UOrSe aad mey
Ineiire 4 hens Fa bhackiur Stroke. ard de. Lt may Mot Seem li he

JAUL TOLICIES AND PROCEDURES 7 OF 6

 

     
    

   

Statf Officer Signature:

 

'

1
=e 42 of 67 Page ID #42

  

/- Case 3:18-cv-02028,NJR_ Rogunept Fil epee Se Ge Plame et ?
EE PPE) OG SU Cade

COUNTY OF MONTGOMERY. At

DEPARTMENT OF tHE SHERIFF INMATE REQUEST AND GRIEVANCE Foam

DIVISION OF CORRECTIONS

Inmates vane: Jace Fry k iy Cellblock: Cel: g. 24-7045

****INSTRUCTIONS**#* -

 

Print All Information

Provide as much Information as possible
Place an (X) in the box
Complete one (1) Requ

& GF hE

you aré requesting Information/Assistance
est/Grievance Form for each section checked

i] ADMINISTRATION:

[ ] Complaint about Treatment

{ J Request Special Visit 4 ] Other
{ ] Disciplinary Board Appeal

[ ] Medical Co- -Payment Grievance

 

[ | -CLASSIFICATION SECTION:

[ ] Request Trustee Status ( ] Complaints Regarding Other Inmates

 

{ | Request Reclassification { J] Other:

I. | ~COURT LIAISON: { ] Request Information
J Release Date { J Bond Amount [ ] Trial Date Set { 1 Extradition 1 ] Holds/Retainers
{ ] Other

 

[ | FACILITY PROGRAMS:

[ 1 Request Information
[ ] Bible Study

[ ] Educational Classes

 

 

U J Alcoholic Anonymous [ ] Drug Counselling
[ ] Library Services [ ] Other
{ ] MEDICAL SECTION: { ] Request Information
{ ] Sickness [{ J] Injury { J Medication [ | Dental Concern (1 Depression
{[ J Other
| OTHER CONCERNS: [ ] Request Information
[ 1] Personal Property t ] Commissary 4 ] Trust Account Balance ( ) Laundry
{ ] Shift Supervisor Cj one

 

Explain reason for Request, - Grievance: Zz PF C 1 De ara Ca fl
Slips S ace The 737) and FS fhe
Eyth SEU KLd Dactac ar ose l DS he-

> s here Ue Slyraev pd Ait Cafe Me.
Abe SAL Patil ¢/g.g) (root Seizure
inenatgeSignetort: ated | Sus fr-4eyy Le kt Atfe. ea? SSPEEL
SMEREOTR: «0 GAC Sevese pacn FALL £¢ Crazy
Got 9 lak of OFA: SAO LS Pitdilal @ssoel”
ZT” ikon Lf 4. Poh. J. ka Jy thy K LO 2Qxhkd. |.
i ON

Statf Officer Signature: Bir Z WCE Ped Kato Core
ard Llarout LIS dented (4. Please

Q SLLR OF fey ayzSé
. Br-7é KM aAstl brave iors
F honk Ta PEICE AD

JAIL POLICIES AND PROCEDURES 7 OF &

Sle fo FR Baers ou Balle, (lrtlou Bit

PBS
| weer
~* Case 3:18-cv-02028- Raganek yf Ee epne Page 43 of 67 Page ¢ Poiaw:

'/ f So EKA.
COUNTY OF MONTEOMERY.

DEPARTMENT OF THE SHERIFE INMATE REQUEST AND GRIEVANCE FoRM
DIVISION OF CORRECTIONS .

Inmates Name: D ae / Franrelen Cellblock: | Ere: G-3(—-L3

Sace S “23-1

"** "INSTRUCTIONS #*#* -

 

 

oo, . hur s- TIM ASICS Punch ag
1. Print All Information ; ; ( . ae < *
2. Provide as much Information as possible oo bad Been Perte- AG +9
3. Place an (X) in the box you aré requestin Information/Assistance Dg. pe ;
4. Complete one (1) Request/Grievance Form for each section checked SOK CR Y 3¢-p 7 ANd
PF SkEn 5 For medical
ne ADMINISTRATION: Core, heh S$
{ ] Complaint about Treatment [ ] Request Special Visit t } Other L. >
{ J Disciplinary Board Appeal { ] Medical Co- -Payment Grievance org At MELAS OL
LASSIFICATION SECTION: 7 GAd NUse Seer
-C ,
Vl [ ] Request Trustee Status | J Complaints Regarding Other Inmates bes Ee id ae La +
, [ ] Request Reclassification { ] Other: wee Me A .
| — Soctie ded ner
|. | "COURT LIAISON: I } Request Information
“L ] Release Date { } Bond Amount { ] Trial Date Set { 1 Extradition | | Holds/Retainers
{ ] Other

 

[ | FACILITY PROGRAMS: L ] Request Information

 

 

{ ] Bible Study { ] Educational Classes L } Alcoholic Anonymous { ] Drug Counselling
{ ] Library Services [ ] Other .

. Co MEDICAL SECTION: { ] Request Information fc «| Depression |
[ ] Sickness guy L, ] Medication Dental Concern epre _ -t
[ 1 Other Sta je Call or Yerhat regres are Aadf- LI ghK IG
OTHER CONCERNS: [ ] Request Information

| l ] Personal Property { ] Commissary { 1 Trust Account Balance [ 1] Laundry

( ] Shift Supervisor ; { ] Other

 

Explain reason for Request or Grievance: pt Aas Zeer 7 Aays L ve
bevn 2z9eln4 Loe’ Mpd?cul Core hate pak bhex CA Se BEE
fread J” “sey | Mpth ime thhat- gm Zz Seppese ts Bo an
Whe bo TE Compl pp Athen © ben constot Le
Medicallg pestecded Gad mS. matfeor eetnt eve Xo on Pine
lnmates Signatures” Oe “Co nwnegelg te. oar YI. ("pee Lee aS A o
SiobsQeSBENEt: Magu Thiec fr GP Pad FATULEAd and SHAM
tad A shody 8 ibeniag. hal AME 3 vp d52 Le 2H

  
  

  

switetloeoranene “De LG a e@ rae fon A pate: Bo 3?7-CH

til nig go FFF Seg e/ ZXE Bo fittow UP = ate GLE
” SMOVLBTE thu pvyts PFE BY BLT RP JHE ON iE be PF ZIP

Joy Gvbad ACE

« JAUL POLICIES AND PROCEDURES 7 OF &
COUNTY OF MONTGOMERY

7 Case 3:18-cv-02028-NJR* pes BEd {20/20/16 Hage 4 of 67 ge

DEPARTMENT OF THE SHERIFE

 

 

INMATE REQUEST AND: _
DIVISION OF CORRECTIONS EST AND GRIEVANCE FORM
— be
Inmates Name:_ Pointy t Frat lin Cellblock: Dare B-sy-/

*** "INSTRUCTIONS f§*#* |

: . . « . b
Print All information . CAPten Knot (ey
Provide as much Information as possible ~ oo Eng “irene

. 2 . 7, ral Se < ree
Place an (X) in the box you aré requesting Information/Assistance Plead P lee r be at
Complete one (1) Request/Grievance Form for each section checked Z plome fed 2 Co ;
. | hung you bot EM troely
Dd ADMINISTRATION: - t i Chepe T Weel

{ ] Complaint about Treatment ( } Request Special Visit { ] Other : ae?

{ ] Disciplinary Board Appeal | ] Medical Co-Payment Grievance Senrd TH Vere

pire tried everything t?

ahi. wy Ms, Matisoa r Fal
{ ] Complaints Regarding Other na Ric to As.

 

| — -CLASSIFICATION SECTION:
[ ] Request Trustee Status

 

 

 

 

mates q ‘¢ : Sem a
J ~ BE Jae Covda Ce
{ ] Request Reclassification { ] Other: P| ask ze
2 ONES TL HR RIO wh at
I’ | : COURT LIAISON: [ ] Request Information ey happening TH sete d h2fA
.L.] Release Date { J] Bond Amount { ] Trial Date Set L 1. Extradition { | Holds/Retaine::
{ ] Other
{ J] FACILITY PROGRAMS: [ 1] Request Information
{ ] Bible Study [ ] Educational Classes [ J Alcoholic Anonymous { ] Drug Counselling
{ ] Library Services [ ] Other .
| | | MEDICAL SECTION: [ ] Request Information _ .
{ ] Sickness [| J Injury L J) Medication [ | Dental Concern { ] Depression
{ J] Other
[ ] OTHER CONCERNS: [ ] Request Information
{ ] Personal Property [ ] Commissary { ] Trust Account Balance { | Laundry
{ | Shift Supervisor { ] Other

 

Explain reason for Request or Grievance: Cat: £Ve been deecveneg hurt !ag . Sarl Fercag
ard News having Severe anxiety aad panic attacks, So Stressedeur
ZM 6a the verge OC g heart attack, S#teke of Be NervesunS bfeakdgwn , find
Met bdcng abie +e S82 or fark +2 ms. Mattsen 25 Making things fO pi ates
wersé. Pan yeu please fet me Kaow vl yoy Contactedher int db” hohat
Spree: She Sor and¥ 2. did she Say she UE Coma talk
" SteikBespense: ~o me? ZE 3d #3, iv~hen@? FAIS 138 torture | the Jleasé

let me Kaow this prarmmning Thank you Quel Fete

 

Staif Officer Signature: Date:

 

fon Was SEEN By Lpttere 0rb B,22-1b, frente ppyeess yout? (feet
LOnLEPEMS UsIHlh fe B06)< Che KEEBT, Yoaye pp Loctite] LIE

6 BAe. port B2Ab

JAIL POLICIES ANT PROCEDURES 7 OF 6
- ek Case $-18-cv-02026-188 § pasihne kr&ttor29)18 “Page 45 of 67 Pa Dep R MST EES

urn pver +f # [4 EKAl bs F
COUNTY OF MONTGOMERY. .
DEPARTMENT OF THE SHERIFE INMATE REQUEST AND GRIEVANCE FoRmM
DIVISION OF CORRECTIONS

Inmates Name: D ansef Frank liv

Celiblock: _ eau: Or aATt-/ %
“**"INSTRUCTIONS*##* -

 

. Print All Information

1

2. Provide as much Information as possible

3. Place an (X} in the box you aré Tequesting Information/Assistance
4. Complete one (1) Request/Grievance Form for each section checked

{ ao ADMINISTRATION:

] Complaint about Treatment { ] Request Special Visit 4 ] Other
( ] Disciplinary Board Appeal [ ] Medical Co-Payment Grievance

 

| | -CLASSIFICATION SECTION:
{ ] Request Trustee Status

 

| ] Complaints Regarding Other Inmates
{ ] Request Reclassification { J] Other:
SC |’ COURT LIAISON: - Request Information

.L.J Release Date [ ] Bond Amount { ] Trial Date Set L 1. Extradition 1 | Holds/Retaines<
[ } Other Weed Court |;

tai 5207 by tey ye hejo wre ope k A Fry ph of Ep pen

: ‘ vhje debernder yy Sattfyen
| | FACILITY PROGRAMS: [ 1 Request Information P /
{ ] Bible Study [ ] Educational Classes - I ] Alcoholic Anonymous { J] Drug Counselling
1 ) Library Services [ ] Other .

 

[ ] MEDICAL SECTION: [ ] Request Information

[ ] Sickness [ J Injury L J Medication

{ ]} Dentsl Concern [ }] Depression
{ } Other

[ | OTHER CONCERNS: [ ] Request Information

{ ] Personal Property { ] Commissary

( ] Trust Account Balance
t ] Shift Supervisor ; { ] Other

[ 1 Laundry

Explain reason for Request or Grievance: SUSE imamed ra be/y hela re LC Cometh here My
doctre aad Cots fogrsk Was preparlag me Ew heat Sugury aad ordered ”
haf my heutinfe. ard b/oed preserve be mentyred several francs « day by

4 Noel Ph cere. Prvbb)e Sones Cause rwas athe GA Imvsk OL o, hLipect attrac je ty

7
Stre (le yas, Malt$on did not/eA the CpUrk Kage Kav & and wy mind Wes Dae
ar i forge FO SAY AU fAIAKSS Hyp Ghote Medal PFoae ata
Ine e:

dal wage Opt
A EO TEE OE OCKO PRIMES ase Tha? Raita me
StetbResperse:_ iy

wf
L Laroked wey pretreat re Tork be ?-- dot Sef ob

fe Wiemey +o 9 rs
Z ge Se nie wd
. Tex DFOD 17. AS pete bbe? Zz FI S

ETH TOO Ve Sage Prat Fs CPR AVS noses
i ng—y_-$ Rg tu (Metis pte a! pq fey. oat rrr Asve fis oy
ie 3 a-y
To house PVE Te 4

FE! Bad Porre Subleriag wiarch Could be

      
      

 

sie: 4 a ‘des fF
z Could 5th the peope Frentment ans Medicehea, O72 fhe bth

+ Court 16 YS. waftison 5 Uaable to have Sscmm bier Set-up, Zwart
a ‘ ©
resent bo the Jv Age ry trve facpat Thaw harm wnddanger £
Oo PF tab HENS Were Tive tated ever ything Tr Caule?- +? gek (25, viaktsonr
mn my yo

fe JAIL POLACIES AND PROCEDURES 7 OF & Cond Bf ba C K _f
Case 3:18-cv-02028-NJR Document 1 Filed 10/29/18 Page 46 of 67 Page ID #46
Jy give Me Cofys OF the Midi cal Pecerd hak
maedicnl gave her Bane She alunys Saye she
Lyi ll hep Weseath Cen THE Courd )iasior talk to
hen awd ler her Know tS reagily wn Ibert
+ have phase COPS FF EVEYAAING the medieg /
pace gave her SUSt Ja Case the Strambleyr

 

 

ap
ooo
ps ner Sey up, £ Need Pruse copys to protect

my health, U'be ang fo prevent More. iazuly
and SUE Ing. P)ease respond aad give
wre a Copy ok ths ard your pe sponge
Piense-(precte cog bath 5i des S .
V-27-) 4 Doa/c) LV Aa |b”

     

C75 OF EAST AS N
1) g
mL

| Sil eA Bo 00° Dlease help Me Cuvet
[vaSianr DVe pried evely Thing reoybry Lé
Y wo aSK her She will and te Ld er rs at
phenks fn dons bhiré fhe Aven and |
Zee CE She vost ? Lome See Mx £ Caat
Cal) and She ha 6 RtKeT ars were? MY
Jeter. £ really Weed to bul K ky has
+p p/ ease wat S#Y cay Hhan¢ Py praleen

ln er praad qf Me.

BtRCE SCP ye preedéy (OF LE PMP
oe yout MGAN CE,

Wha 62C
Exh-bek
COUNTY OF MONTEOMERY.

DEPARTMENT OF THE 8HEAIEE INMATE REQUEST AND GRIEVANCE FORM
DIVISION OF CORRECTIONS

Inmates Name: (Jans +¢ ( Prank lin
****INSTRUCTIONS#*#* -

Case 3: 18- -cv-02028-NJR Document1 Filed 10/29/18 Page AT of "| east Les

Cellblock: , , Get: G ~2F SAG

Print All Information

Provide as much Information as possible
Place an (X) in the box you aré requesting Information/Assistance
_ Complete one (1) Requ

est/Grievance Form for each section checked
a ADMINISTRATION: —

[ } Complaint about Treatment
[ } Disciplinary Board Appeal

eB WN

[ j Request Special Visit T 1 Other
[ ] Medical Co- -Payment Grievance

 

| |  -CLASSIFICATION SECTION: . - "
{ ] Request Trustee Status ,

| J Complaints Regarding Other Inmates
[ ] Request Reclassificetion { ] Other:

xe “COURT LIAISON: ° I } Request Information
[ J

1] Release Date Bond Amount I ] Trial Date Set
[ ] Other

 

{ 1. Extradition { ] Holds/Metaine:«

[ ] FACILITY PROGRAMS:
[ ] Bible Study { ]
|] Library Services [ ]

( ] Request information
Educational Classes

[ ] Alcoholic Anonymous
Other

{ J Drug Counselling

{ ] MEDICAL SECTION: { ] Request Information

 

{ ] Sickness [ ] Injury L ] Medication { } Dental Concern { ] Depression
{ J Other
| OTHER CONCERNS: [ ] Request Information
[| Personal Property { ] Commissary { ] Trust Account Balance [ 1 Laundry

t ] Shift Supervisor { ] Other

 

Explain reason for Request or Grievance: f UZ. been py AG € resp thing xe ser.
pr Maks on tt tnke Me call af Cima See pre, Phe wont
Tips asiz Yous pA why eve es the Caurt Jvasfon tie try
by get her’ to See. Mie , hale Yor OF Cliyt J ASA det

_@ker know rt hare Someth fag’ Yery gent te xalk ta Aas

ibgaies Signature: ABouUF 2 Please Rey pond

Date: @-A5- LE
Stefi Resgonse: A

Wa COst Plee $¢, Please fake ~Aagt
Call tr euindeaa th ‘6 cad Advyoc Ady 10 day KOS Leewi—

Statf Officer Signature: Date:

| nf
ev pas teen witotae $ WuK Che UNE GOD?
foe wie free On. HAVE LI YE Aen Wl GOuie CE; ME

Conlier fly tA SeAA FRG

TAIL POLICIES AND PROCENURES 7 OF 5

 
Case 3:18-cv-02028-NOR Opprilinerk i “Fited 79) 9/18 Page 4 eh gf Peat fc
COUNTY OF MONT GoMEtty | ’ e Exe t
DEPARTMENT oF [Me SHERIFF INMATE REQUEST AND GRIEVANCE FoRM
Inmates Name: Oa Hul Freaky Cellblock: ; cet A [Uf

ore —— + bd < pn LOPE tod. ,
"INSTRUCTIONS**+* “7 C pe OE fo Wee ar Ladd joer Ny
BD

 

1. Print All information Cae, ch poy CHAU 262 an ve please Cat gov
2. Provide as much inforietion as possible gee me LEASE . ; hee quik
3. Place an (X) in the box you aré requesting Information/Assistance lot dee AAUtES
4. Complete one (1) Request/Grievance Form for each section checked Ce a Fee “ee oP?
“ge fim
ne ADMINISTRATION: — LE Wo ee
[ } Complaint about Treatment { ] Request Special Visit T 1 Other Vv get ? hte
( ] Disciplinary Board Appeal [ ] Medical Co-Payment Grievance , A ry
hou .
| 1 -CLASSIFICATION SECTION: : - | Be KG OY
I j Request Trustee Status { ] Complaints Regarding Other Inmates ThA
_t 1] Request Reclassification { ] Other: :

 

AC -court LIAISON: [ ] Request Information

J Release Date { ] Bond Amount { J. Trial Date Set t 1 Extraditi ] Holds/Retaines<
{ ] Other vere

on I
tt See Budad Kibelt$ pbefbege Ur gnrey ond gef dvcysmrt
fe hem- : y —> ? 7

[ | FACILITY PROGRAMS: [ ] Request Information

 

 

[ ] Bible Study [ ] Educational Classes ~ I J Alcoholic Anonymous { | Orug Counselling
{ ] Library Services ( J] Other
[ } MEDICAL SECTION: [ ] Request Information
[ ] Sickness [ J Injury l ] Medication [ ] Dentat Concern [ ) Depression
{ ] Other
{ J} OTHER CONCERNS: [ ] Request information
{ ] Personal Property { J] Commissary { ] Trust Account Balance { | Laundry
{ ] Shift Supervisor { j] Other

 

Explain reason for Request or Grievance: mes, Mattt yn. wont SZe_ YVYLR_ ptr Matte .
hots hard 5 Sey. F anwite and tren Lgl fhe Oh oter Feely
her the fs Uryenta emrergenty oad She SVU Weayris
thite ANbiler, Yr Car geflme Se lore 5 irdge Reodecss
ér_ give hens S alud documeris _ TASS TS pee very eregeat
Inmates Signature: ee JALeSt RhesSpand \ Dater : G.-3/-18

Staff Response: Qe Sale ELGG KLLCESENT INE Hou Hes BEF OTT

 

 

Staif Officer Signature: “Byrco to? Date: BYP
f fo é . >

 

SAUL POLICTES ANT) PROCEDURES 7 OF 6
Case 3:18-cv-02028-CIAPBack¥rents Leta 10/29/18 ar iG? Plane dteess
—_ ne Ely beh
COUNTY OF MONTGOMERY.

DEPARTMENT OF THE SHERIFE INMATE REQUEST AND GRIEVANCE FORM
DIVISION OF CORRECTIONS

Inmates Name: Daneel KpaAktivs

 

 

 

 

 

          
   

  

Cellblock: | : “Gat: -3-/ ve
°** "INSTRUCTIONS ##* |
1. Print All Information t
2. Provide as much Information as possible ot ped Cur / 4 Zar
3. Place an (X) in the box you aré requesting Information/Assistance a alee Ck
4. Complete one (1) Request/Grievance Form for each section checked agian ky wed é een
; Ar 6 TEOM at gee
[Xf ADMINISTRATION: . | _ ge EY
[ ] Complaint about Treatment [ ] Request Special Visit 1] Other ayer ‘
{ ] Disciplinary Board Appeal [ ] Medical Co- -Payment Grievance
[ | -CLASSIFICATION SECTION: '
[ ] Request Trustee Status { ] Complaints Regarding Other Inmates
[ ] Request Reclassification { J Other: :
PU “COURT LIAISON; 1 } Request Information
.U.] Release Date [ ] Bond Amount { ] Trial Date Set 1 Extradition 1 ] Holds/Retainers
‘J Other a reertly deed ty be pken hee fue Svage puserts
[ ] FACILITY PROGRAMS: L } Request Information
[ J] Bible Study [ ] Educational Classes [ ] Alcoholic Anonymous [ ] Drug Counselling
{ ] Library Services [( ] Other .
i MEDICAL SECTION: [ ] Request Information
ie Sickness [xj inlury (Ad Medication t) Dental Concern { Depression
{ ] Other ZT fy

  
   
 

SE Lomas te hea [th (SSE riot?
Recavse ee cataPac ee andi mea fy head rAaks Ag Mere. EM [6S ag Wy eye 575

a —_
[| ] OTHER CONCERNS: [ ] Request Information aad Or, shah went do anything even Cor a breached.

{ ] Personal Property [ ] Commissary { ] Trust Account Balance [ ] Laundry back
U ] Shift Supervisor { } Other

  

Explain reason for Request or Grievance: TT Z have. o ever ge <t meds ca fi ssve

x Need +6 discuss Lo Ph, DUdge Roberts! ard alSo tu
“a: §cu ss Bat tiny a thie iy She ort ave take any ge wiy CG ts
Wiont Pes Pend Le ary Request Cyr tafe riirn hen , Wot C othe.
S2e me Bysesebel ih. x va gehly rieeded Jo Ger. her, belEore Wry
inmates Signatuse: hb vr A hearing and a ther byve- She suBake: Lr teat ave
SiafhReepsnse: Af fats bry ng te get Go ¥Oo Cenyrace herr TF been
hatrng Syme Serious “neds ‘cal pry blerrg, yhthe Vbvees or Fits
Ve dey Ca eerA, Lan nop Ser phe parn etd, a4 uory Om wa, LAr rtf
Gee ring Atenas) VG An S 7 CAN eipf See MAY Ches/ Pains

wR ghauvtes
igus e heart beat and OF, Shah acs Lecy Baie: Clat our.
Vegi Gee\E MA breati' me, Thre «& Se We a sé ves me
yratltsen dbf § nok lep the Dpuvd5e ~nvw. bes er Ly
Cow’ G G<h Thai's wtwter Emerg BEATY Mute ary and tuke
th te rhe udg e- Plea de Aird  ~pReehe Resszvad,

respond
4 ake me +00 JAIL POLICIES AND PROCEDURES TOF 6 ~ beast

 
“Case 3:18-cv-020%8,uByAdeumignhy: Figs qp/29/18 "Page 50 of 67 Pays Apaneoees

eo Z EuA bi F
COUNTY OF MONTGOMERY. | mo eo
DEPARTMENT OF THE SHERIFF INMATE REQUEST AND GRIEVANCE Foam
DIVISION OF CORRECTIONS

: . 7 i
Inmates Name: () ani el Krank | try Cellblock:

ett: G-3-/¢ _

 

“** "INSTRUCTIONS? *?® -

Print All Information
Provide as much Information as possible

PWN

Place an (X) in the box you aré requesting Information/Assistance
Complete one (1) Request/Grievance Form for each section checked
: thrnnw Came FRI. ar _ i
5.7% ; rfar EZ Seat
Ud ADMINISTRATION: ea L “np ke Fe Oe) eg tney
1 ] Complaint about Treatment [ } Request Special Visit { ] Other
[ ] Disciplinary Board Appeal [ ] Medical Co-Payment Grievance

 

| | - CLASSIFICATION SECTION:
{ ] Request Trustee Status

 

{ J] Complaints Regarding Other Inmates

 

 

{ | Request Reclassification { ] Other: :
Me . COURT LIAISON: i’ Request Information
..] Release Date “t ] Bond Amount [ ] Trial Date Set t 1 Extradition . { | Holds/Retainers
, [ ] Other &eexhay Mo MaltsSan aVangek Scramble Ep. Or 85 she ever |
: ° trying?
[ J] FACILITY PROGRAMS: {[ ] Request Information : -
{ ] Bible Study { J] Educational Classes LJ] Alcoholic Anonymous { | Drug Counselling
{ ] Library Services [ ] Other .

 

[\ MEDICAL SECTION: [ ] Request information

{ ] Sickness [ ] Injury { ] Medication { ] Dental Concern PT Depression ; ‘|
{ J Other M0 mations refusal Ww Communicate anth Me or at$wer-any Meas

has got Mme en The Verge C6 | Nerves breakdown, making Me haire
I J OTHER CONCERNS: [ ] Request Information Sti2zy AES Oven hort My Ubaw 4G,
( ] Personal Property t ] Commissary { ] Trust Account Balance

( 1 Laundry
[ } Shift Supervisor [ ] Other
:
Explain reason for Request or Grievance: “WLS, WrrattS en tv.ll/ ny CPespead Te een .
ba OW Kind GF teay ~~ See syne, This Gas ety i$ Litherg iy Killing
c = . s .
We Lamon ZHt‘'S bhgeering Ses2inres, F'/2 on phe Verge oF .
7 /, -
tot! mental breakdouns and halting 6 heal opuck or Stroke Crum
> oy A
yt. Stress F7Canugy Pleszte calhher and askher bat ¥S fhe
: é — = = . _ c ~ » 4
inmates Signature: _ (fatus of ber Gethiing »SCruTbles Bah eme- detent en
_ re : < — eee SE —_ — LE tASE
SafafhBespense: SEr-irp De fprree 7h Ute dpres bf aA ¢ Sana Men Levanty. f
: Wee :f : ——_— SS ee = >, oO JZ } y
thls would pelreVe & Sat of phe Cress aad Dav, efg, Kot Knourng
inyrhsre ce Lve/y ablecting Yi health. wz Stre$5 rg about _
, +
hg, - not Feline me of (oswmen cating tolth me and Stisted vomeltrag

: + Thee. ut i(k WET Sra always
Gladieibeer Signatuse: ord had a Se,ture pbs ee Me Laws ~sad

iy .
ry bure$ ta bayk terre ar fee ne, LZ trve/y may habe a Stroke, Please

 

 

 

 

yest hem that bae question and let me Know as Soum as Yeu
ad vit Response:
oe eee
Leone 7p se :
a1 e& . ra
tLhac

ard Sond! ae Co.

 

  
       
 

ant, vou fs Be
C fbi PP OLEE RGEBRI ING You 1p BM
ia OTTE/ B PVD 15 AGREE OF GOKE CPN

JATL POLICIES AND PROCEMURES 7 OF §

3 WEL AB MEDI AF 4,48 pad
Case 3:18-cv-02028-NIR CosdtihentS” Hide forgo/1s Page wy of 67 Pfr ID #54 eek
COUNTY OF MONTGOMERY co euhit
DEPARTMENT OF tHE SHERIFE INMATE REQUEST AND GRIEVANCE Foam
DIVISION OF CORRECTIONS

Inmstes Name: Dinard tl Cronk), ny Cellblock: — ' Cell: 9-13-14
/ INSTRUCTIONS **** ‘

ak

Print All Information
Provide as much Information as possible
Place an (X) in the box
Complete one (1) Requ

Pw

you aré requesting Information/Assistance
est/Grievance Form for each section checked

| if ADMINISTRATION:

{ ] Complaint about Treatment

{ J Request Special Visit 4 ] Other
[ ] Disciplinary Board Appeal

[ ] Medical Co- -Payment Grievance

 

[ } -CLASSIFICATION SECTION:

{ ] Request Trustee Status { ] Complaints Regarding Other Inmates

 

 

 

 

{ ] Request Reclessification { J Other:
kf “COURT LIAISON: [ ] Request Information
.L.] Release Date { ] Bond Amount { ] Trial Date Set { 1 Extradition [ | Holds/Retainers
[] Other Can wy piscic. gpitivaally a2Ve LATS green enWe) ype
Yue Matt Son GAd oi Porse/yther yoo’ dp?
{ J Kent PROGRAMS: { J oa eration
[ ] Bible Study { | Educational Classes [J] Alcoholic Anonymous [ |] Drug Counselling
{ ] Library Services [ ] Other .
{ ] MEDICAL SECTION: [ } Request Informstion .
{ ] Sickness [ J Injury { } Medication IT ] Dental Concern { 1 Depression
{ ] Other
i J] OTHER CONCERNS: [ ] Request Information
[ J Personal Property { J] Commissary [ ] Trust Account Balance [ | Laundry
{ ] Shift Supervisor { } Other

 

Explain reason for Request or Grievance: 7 hale. Cte be ME, maettLeon CP Hess |
4rme S$ mek. Ag Celenas/ea aad pol? be mepisad ha bbc WA Exryrrg titan
She has never £2 sported ngt J Sdvvg le. Dine Er Made Y Pegpert

|. Copus vf Hig medical dep Secor ds She gah brom hare ae oe Z gh-35 08

4 dau Chedlt fowerds hoard, 3. has Core a¢eh Serums ler gival tor~ arranged

‘Inmates Signature: Y, vam tlie ble ter dive Cour
Staff Response:

 

Date:
Ten pb fable fer A uri ben FejPsrse, aL Loo) 3
Ke a C<eop mse Ereva: Cou-k Ltavtpas Showing She gar by

ane then heal lg ou * fbauesr Fea

Stalf Officer Signature: tad jas! : Date: GAB .
<5 Par Ca’
£

yea

 

JAIL POLICIES ANT) PROCEDURES 7 OF §
“Case 3:18-cC ag ze haR-Dodimet S Hed 20/29) G Aeass2 I PRR DASE.

 

 

 

 

 

 

 

. LAEES
_ a i KPLAMI ES
COUNTY OF MONTGOMERY, = Ce WE AD day YW [BA Gceb-F
DEPARTMENT OF THE SHERIFF INMATE REQUEST AND GRIEVANCE Form
DIVISION OF CORRECTIONS
| | ~ : “7 }. 2
Inmates Name: Nene) Fi anh) Hy Celiblock: Lelie’ ¢ S76
"** INSTRUCTIONS F #4 _ oO
1. Print Alt Information , It 15 0 Lf Oe Et
2. Provide as much Information as possible oe iL b-
3. Place an (X) in the box you aré requesting Information/Assistance Ch ered thon
4. Complete one (1) Request/Grievance Form for each section checked ywe fs Oe ide 7
. ‘SC, i .
[Sa ADMINISTRATION: ~ " rei x wo pul »
[ ]} Complaint about Treatment ( ] Request Special Visit _ 1 ] Other ha Ves mete i)
{ J Disciplinary Board Appeal [ ] Medical Co-Payment Grievance ‘ ) et tT Fer oy £O
| 1 -CLASSIFICATION SECTION: . : WAY
[ ] Request Trustee Status { J] Complaints Regarding Other Inmates
[] Request Reclassification { J] Other: .
| ‘COURT LIAISON: [ } Request [nformation
U.] Release Date [ J] Bond Amount [ 1 Trial Date Set [ 1 Extradition 1 | HoldsfRetainere
[ J] Other
[ ] FACILITY PROGRAMS: [1 Request Information
{ } Bible Study [ ] Educational Classes [ J] Alcoholic Anonymous [ ] Drug Counselling
[ ] Library Services [ ] Other
(oT Mepicat SECTION: [{ } Request Information
‘+ Sickness [* njury { Medication [ ] Dentat Concern [1 Depression
{ ] Other .
| OTHER CONCERNS: [ ] Request Information
( J] Personal Property [ J Commissary { ] Trust Account Balance | } Laundry
{ ] Shift Supervisor ( |] Other

 

Explain reason for Request or Grievance: ha ve been ece L Makin 3 1€6 qf Ca LYS
of SA ew 2 bo nang, IO EF Wwarted ty Sead te her wad then We.

toy the Oash Cau days FC heen dened the epee BAe) p shy £

‘ wy , 4 \ ?
fe 50 £ Cart Send atprhin, tplrer 4350 pei 'des belng deat

 

a Pi 7
234! Lopys pin sundtgend Bad thy $a f bot not Pipi pe pre
Inmate€'Sighature® 74 vit fe? CA M2/5 Aes tv HP Ged te pity a rAry~ Atl CA nes:
Staff Response: 2-. Sey Sond ta fhe Federal Cyn} abr i ar,
S4g bh here Dok ZC me pe F&e wight ow, tds cel tregtwrqf
. Y a ¢ . .
cv yahy sacls ate. Feoulra d £2 Mak ~ Legal COPIES SIP fl 7y
€ 5 tay py CH 2A AI ZS @/C..- by J bMS LL C aes ave (s Cer rr ~~
7 _ , . . 4 7 — 5 y)
StefOitieer Signatem: S747 Ue § 444 [ ase Jaro TAs date: Sow AA an
. : rj .
ud LARD E | 9-/7 1g
Je fPURUEC be HAE BEEN RIWORED Df fBLley PA OLDULER
THE ABODE Corenf estar” MB LEERY EB DED Be CR
KLEEN, Lor A) 82g 4717/8
, F 6

JATL POLICIES ANDPROCEDURES 79
- Case 3:18-cv-02028- WIC CPOE A 1 priyey “Page 53 of A Page ID #53

; yp Plarate bES
, Exh‘ bs
COUNTY OF MONTeOMetty.
DEPARTMENT OF tHE SHERIFE INMATE REQUEST AND GRIEVANCE Foam
DIVISION OF Nortel ~~

Inmates Name: Dp ane [ ¥VaA tc (1 n

Cellblock: — : Te J—p- Jé
st eS A Aa

°***INSTRUCTIONS##®® -

. Print All Information

. Provide as much Information as possible

1

2 a 2 yredica \
3. Place an {X) in the box you aré requesting Information/Assistance a ve

4. Complete one (1) Request/Grievance Form for each section checked Carre aS Se we

SihiC
mC § INISTRATION: a5. POF
Sc

Complaint about Treatment

[ ] Request Special Visit - + ] Other Mok Dr, Shak.

[ ] Distiplinary Board Appeal { ] Medical Co- -Payment Grievance

[ | -CLASSIFICATION SECTION:

[ ] Request Trustee Status

[ J Complaints Regarding Other Inmates
{ ] Request Reclassification { J Other:

l. | "COURT LIAISON:
1} Release Date
{ ] Other

[ j Request Information

[ ] Bond Amount [ ] Trial Date Set = [ 1 Extradition { ] HoldsRetaine:<

[ ] FACILITY PROGRAMS: ( } Request Information

{ 1 Bible Study { J] Educational Classes [ ] Alcohotic Ananymous 1 ] Orug Counselling
{ ] Library Services [ ] Other .

[X(” MEDICAL SECTIOD:” [ ] Request Information

\ he Sickness Injury Ka Medication Xf Dental Concern Depression lec Ye
{ } Other_—im Si, intend , ry Gath’ Ag Peght Fever pte. Drghah felvse

 

 

Tres fl antes
[ J OTHER CONCERNS: [ ] Request Information

[ J Personal Property { ] Commissary L ] Trust Account Balance { } Laundry

U ] Shift Supervisor ; { ] Other

 

Explain reason for Request or Grievance: C hee. avis, S prtte_ SPA Oovs Me de’ CA ! Plrablews
ead was ty tag ts xD /acn oll temp dic. Sha A, having glacier are |
jreacthes tS. chest Pans, Bi danse reusly high bined presberres. Fras boned Zack

HD had-pair, Whyte body Sie FE End bn benef aA, LE liad a Sesreral SesZrres
2? the JEL Lope pfctl and Far ne My gio bMaS a bfbke, bane fA a ea
lomabeeSighetere: 1) n. “Shah Wald not lok at- Af / Zt Cate: mest ty (kA

SiSsr sspears ec: Zz Plt thah J fle Pulse Shans in Sty E- aA gt ward Sada gee

/
bys OL DV dthere. FT Was stil ples d. han as MLO Called Me aut

Or shel has hesy hegleetts ng fy vroe da ‘Gal s'sSteS Ly Menthe LF ReRVen

bel her aad. seriously De- catered any bark td va Severs. Paio and

sme: Pr. Shay Sa. d gett 6 Ved At henpaie: Ost”
that # aS ane. = a Actin ty ds that/ Z fed eMegerey
é h, be Dv7ed. 5 Putehie pre z& a bak
dscat W EASE! L na Of Au DY, f
aernrrs oe ces wis. Wg HHS on ar Ant led phe Sd o< Brow
oad whin E paiked 2 Covid Say Tight ard pr. Shnahs refers oh a i)
Mouth A490 fhe Cow brad S4W Mae me a and HET © reed aw Fgh our breil}

COWT, on BACK page A

 
« ary pov p7 BE OBI EY PHIE wide5S4 016 Poe Ip 454
and gek fre EM EG CAC wnediecq! Care and Come
See me 50 2 Car Shows YIM P/eate-Avit
say rts ert ned tal Agacrp TOM sulfhers'29
Brod Ber ously sms Pair aad darge Yo FP) ease
Comte See me aad ger Me MNedital Cave
Fiease! pmameds ote l9 fejease, _ Tr on Verge
EG heart attack or gxroKe for Pea jj 2
Kaew my body | Zz heed hel P2 Lim areut
+o be released And L wort to make it
@yt vb here al-ve 7 ot > &, bydy Sag beng
MELOY Wwe I de // 400 he (efesed +e prea
yA?’ wd Said ge f back Fixed wher YO |
ge OVE" Plante PEeSPors ayd 1b rrr
row .
1~/-/¢ Del? Ar

J G0) PUBDUAL OMPRMS Aen somes TG
Liu wlTH Heur® PILE EAC

Ai wtle€ BGGT
ALE |
Ay! oH

GHB
COUNTY OF MONTGOMERY

DEPARTMENT OF THE SHERIFE

- Case 3:18-cv-02028-NJR (Dahinett’1 Alar tb29/18 Bete ae,
DIVISION OF CORRECTIONS INMATE REQUEST AND GRIEVANCE FORM

inmates Neme:_Paang) ATan Klan Celiblock: ea: $"I7~/8

“**rINSTRUCTIONS###* - CAN YOU PARE Send ai!
Tm regoest Fr pe Spars ed

 

 

 

 

 

 

ae . oo, omen
1. Print All information x At Re NALA oe ey hal & Pl ve $e le} Mx Ui
2. Provide as much Information as peecbie Sa4F . 1) Je, Ke Spite OF
3. Place an (X) in the box you aré requesting Information/Assistance pe wr Vv Mee i
4. Complete one (1) Request/Grievance Form for each section checked the 5 stres$ é ore be.
It-T ADMINISTRATION: . TZ Know : iy (pager

( ] Complaint about Treatment [ ] Request Special Visit T 1 Other eo” Moe lay

( ] Disciplinary Board Appeal [ ] Medical Co- -Payment Grievance G eer? Dacre

. WAZ.

| }  -CLASSIFICATION SECTION: : camet

[ ] Request Trustee Status { ] Complaints Regarding Other Inmates

I |] Request Reclassification { ] Other: :
|. ] "COURT LIAISON: [ } Request information

{.] Release Date { ] Bond Amount { ] Trial Date Set { 1 Extradition { |] Holds/Retainers

[ ] Other
[ } FACILITY PROGRAMS: [ } Request Information

{ ] Bible Study I ] Educational Classes LJ Alcoholic Anonymous { | Orug Counselling

{ J Library Services { ] Other .
0] MEDICAL SECTION: [ J Request Information

Sickness FI Injury PI Medication. KT Dental Concern {4 Depression

[ J Other ved ni teg heack mediciac ard bean SubdRees Oy with Baw (Avy
Gor Ger ZuUseec KL rr bad flava and back. 57; tf

 

1A Severe POR Tylaael
i J OTHER CONCERNS: [ ] Request Information ARE viet Wwentt’ng a at a!
t ] Personal Property [ 1 Commissary { ] Trust Account Balanc fs Laundry
[ ] Shift Supervisor { j Other

 

Explain reason for Request or Grievance: zr Kare @ (ASOSY | O14 bet pe ta aud Same ad,

& & Kapk a faner oy yhe rnsidn OF MY Chee Arts’ feel had £ Seen
bra,’ frag v1 the Acctys Sinke tA ) 37 Dail sun ght t PAdak zr aad

& mao heat at late, Staure or Seereph? 4g Aan + Know bet obrdy

Ltr Lowes tc Need mptro Kan _yev “call tie. doctor sad |
Inmates Signature:_J ef her Kaeas, FF Only cebh a trceWate: + GAL
Staff Response: +0 Moke ¢f foe The AY +n _ Geen Ln bat pain Ene

2

auth: je ays Dre COMES SOAR Can Yaw (et M2 Kasw,
» PAS A est jed-epa nctacke tpg?

bey Caph = bean hovtin s ard $3 bbws AG hac Peal bad

~ Steif Officer Signature: Yow Cank bec, nH paisa and pony Beis: nt LG iv &
byt © treaty am, T deat Warr Plead gucity but Tealant
en rey WVBR boars JKe rm goings te have te, 0,
hurry A oad Get tha wg ht preatmnt things hat the gut Seal bad,

Please cebone

| eo JUlPIBL
cs pwd } et me Cow JAIL, POLICTES ANT PROCEDURES 7 OF 6 fee P
« eee A Shelt Gek Kure BaelO8 BIPAB

   
- Case 3:18-cv-02028-NJRC Datythent E#ief 46/26/18 Page 56 A 5 PARI BEE & “€6 $

 

 

: € varbek
COUNTY OF MONT GOMERY. .
DEPARTMENT OF THE SHERIFE INMATE REQUEST AND GRIEVANCE Form
DIVISION OF CORRECTIONS . .
Inmates Name: Y) Art) EV anelin Cellblack: — : Spt: G -/ 7~/§
: “* INSTRUCTIONS #*** Can You Come Sea me Lor Ca Yor He.
1. Print All Information ; Sook a Couple Prin. | 1 ~
2. Provide as much Information as possible (io LOVI PI AEN: ‘ag) Cb 6a make puc'e
3. Place an (X) in the box you aré requesting Information/Assistance ; _ js
4. Complete one (1) Request/Grievance Form for each section checked She Seek ma ar Ge 24
| SBR deHer T gef we
Dg ADMINISTRATION: . | - mt of agreemerh
[ ] Complaint about Treatment ( ] Request Special Visit [ ] Other ye
{ } Disciplinary Board Appeal [ ] Medical Co- -Payment Grievance

 

thet £)) Go:

[| |} -CLASSIFICATION SECTION:
[ ] Request Trustee Status

 

| ] Complaints Regarding Other Inmates hen \e GY de,
[ ] Request Reclassification { J] Other: : ;
XC ' COURT LIAISON: I } Request Information
.] Release Date = [ } Bond Amount { ] Trial af Set { 1 Extradition [ ] Holds Retainers

 

Ug7 Other_ ete te Palle ty is. Mattran ar 2 fakug pied deal (PAGE AS TH
do deni Toda

 

 

{ J FACILITY PROSHAMS: { ] Request information i
{ ] Bible Study [ ] Educational Classes [ ] Aleoholic Anonymous [ ] Orug Counselling
[ } Library Services [ ] Other

( ] MEDICAI SECTION: [ } Request Information Ce ee ve
[ ] Sickness _[ J Injury - ( ].Medication { ] Dental Concern { ] Depression

{ ] Other

 

[| | OTHER CONCERNS: [ ] Request Information

{ ] Personal Property { ] Commissary { ] Trust Account Balance

1 ] Laundry
t } Shift Supervisor { ] Other

 

Explain reason for Request or Grievance: Fv tiled Be Sot beri ng « (an you fal) mrs,
mattsoan aad tell he? 7 wild a« tee te the A yea exh ce w with 4 -
20 day mridlcal busdeush aw ly -L hate «4 C640, 2218 <pps interes! ith
way eardisleges+ ead T don't Dare WwAtA you Gig S wer Pe. errs to
Card Ble sg skand Nepeylag sgt Zvt, fan going Dr Gg ee = Phx heart
‘Inmates Signature: Sure “sy 2 &tas OKFeted r ‘Gh F Se Lat date: Lame here
Staff Response: <<, thes deal ws'l/ fare the Cbyaty 4 veka ta ler ar

Wa ow 6.4 aad iangvaVirtarence, ££ hate aw Je tle. xz thank the peEresr
te gi Ve. her (€ she domes tAL3 Murarngq Lh yet Cas GU aie.

VF ty has or See se SAelt Coma ove, Zil ee Ph s'& dea! +e dav.
SratiOifleer: Signature: Please tet wre Kagw Sometheng , wl Gre: be da, al Ts; Lay...

Retpease: fague Porapat. HoT

Lrtfn 4b.

JATL POLICIES AND PROCEDURES 7 OF 6

 
1 Odile H6]ey-02028- dak FBoctitent T Filed 10/29/18 Pages 57 of 67 Page P 57 Rlaon tet bs

 

~ ee . . . . A bot
COUNTY OF MONTGOMERY. mL Coy NX et
DEPARTMENT OF THE SHERIFF INMATE REO EST AND. |
DIVISION OF CORRECTIONS sR suey
Inmates Name: Darel Lron Clin Celiblock: , : : 2hlt EN.

r Su€€er

4emuha ag neurale land
DEESE ae a “4 i
INSTRUCTIONS **** a, ay ae Sopher thy} AbSsejvtely pry

Psyiuatye care. Th. ‘S Murse Prackur wires SENT (| ‘

1, Print All information Lan fh 4 j ]
u Aethe r ’ : y Please
2. Provide as much Information as possible? Au Properiy neip Me. Las You i ;
3. Place an {X)} in the box you aré requesting Information/Assistance ( FU. “
4. Complete one (1) Request/Grievance Form for each section checked hee 7 ve 7, Me
be& an
[ J ADMINISTRATION: . . “PA PLEASE
Complaint about Treatment [ ] Request Special Visit ‘ ] Other wp } oH. .

 

] Disciplinary Board Appeal [ ] Medical Co-Payment Grievance

CAV pieeye ¢ “one See
me?

| } -CLASSIFICATION SECTION: ,
{ ] Complaints Regarding Other Inmates

{ ] Request Trustee Status

 

 

[ ] Request Reclassification { J Other:
I. |] "COURT LIAISON: [ } Request Information
.] Release Date { ] Bond Amount { } Trial Date Set L 1 Extradition [ ] Holds/Retainars
[ ] Other
[ | FACILITY PROGRAMS: [ } Request Information .
[1 Bible Study { ] Educational Classes [ ] Aleoholic Anonymous [ | Orug Counselling

[ ) Library Services [ ] Other

: . a7 ~ ‘ : f
OX MEDICAL SECTION: [ ] Request Information @ “PsSychsatryyt °F a ‘medica ) Dectoe”
[ ] Sickness [ J Injury [ ] Medication [ ] Dental Concern { ] Depression
[J Other Z've begged sver and puer ty (ve G psythighy.’st Snze F been
wore. ZS Ceally $+} fad TZ Aug AAP ls al Ships Feet they gles f

 

 

[ } OTHER CONCERNS: [ ] Request Information 4 mx youve taking Gtodow’ Thats Hf
[ ] Personal Property [ ] Commissary { ] Trust Account Balance { ] Laundry
{ ] Shift Supervisor [ } Other pyre fy Str 4 PS iUdnratre’st
Explain reason for Request or Grievance: V2. G bad eask and by 1oh biped, .

 

pressve tim under Severe distress ia par, haw i Ae, Severe. anhety
Gtbacks hallucs nats ne Sere ously depressed, ond “MA Solatymn Ns ane.
Lo task to, My meditne cS pet baror King Zz Urgently Aa Aes peltly
Need ty see a Psythiatrit. Can = Sah atid ly See

“dpepaies Signatures 7 pipelines’ 2 fleas2 IW on thedate: 2 BL

gril Response: Co é b reakdtwn gd Now e\ren whan ZL ty
to talk. th Your apa VGhe Keep wal King Saying WE ayant gut pine
for You" TF Shegeing For PSyhtahie Tale Pease | the Swere,
Stress $f ke ing sre aad tS 4 gored sca | buck Shregs [be to gger

Stait-Difleer-Bignaire 4 heart 4ptack ep SHrpke, Dm Staredigte: ta ceath |
Response: AAd the streS5 +S Cavs 7g Sel2vres aad Sersors Ma Tukey,

JATL POLICTES ANT) PROCEDURES 7 OF 6
PLaset3tts-c -02028-NJR
exhibit

Page 58 of 67 Page ID #58

120 N. Main St.

Hillsboro, IL 62049

phone (217) 532-9566

fax (217) 532-9567
mattson@montgomerypd.com
text to (636) 442-9366

Erin S. Mattson
Montgomery County
Public Defender

 

October 4, 2018

Mr. Craig Foster, Warden
Graham Correctional Center
12078 Illinois Route 185
Hillsboro, Illinois 62049

RE: Daniel S. Franklin, Inmate #N1767

Dear Warden Foster:

I represent Mr. Franklin in the Montgomery County case in which he has been sentenced
to the Illinois Department of Corrections. Mr. Franklin has requested that I send this letter with
him to give to you upon his admission into your custody so that you may be immediately aware
of the myriad of medical issues that plague Mr. Franklin and his need for extensive medical
treatment during his time in custody with you. I have attached documents which outline Mr.
Franklin’s medical diagnoses from his doctors prior to his arrest and incarceration with
Montgomery County as well as his medical discharge summary from the last time he was in the
custody of the Illinois Department of Corrections.

Mr. Franklin and I request that Mr. Franklin be placed immediately into your medical
facility upon arrival rather than in the X house or with the general population. He insists that his
physical condition has deteriorated greatly since being incarcerated in Montgomery County and,
therefore, is in immediate need of the medical and rehabilitative services that the Illinois
Department of Corrections can offer. We also request a prompt transfer of Mr. Franklin to
Dixon Correctional Center due to its better medical capabilities to address Mr. F ranklin’s
numerous medical issues.

Thank you for your consideration of Mr. Franklin’s medical needs.

Erin S. Mattson
Montgomery County Public Defender
 

pS astrrer 02028-NIR Document Filed 10/29/18 Pane 59 of 67 Pane ID #59
PL ws ws

vu

y Po

 

EKhib: fo f AUTHORIZATION FOR RELEASE OF INFORMATION

The Illinois Guardianship and Advocacy Commission is requesting disclosure of information that is necessary to
accomplish statutory purposes under 20 ILCS 3955.

Iauthorize = Montgomery County Jail-Hillsboro, II

medical and mental health records, treatment plans, staff notes, incident reports, security reports
and notes, restriction of rights, progress notes, court reports, testing, discharge planning, and
to release MAR

about Daniel Franklin

Illinois Guardianship and Advocacy Commission
to 4500 College Avenue, Suite 100 - Alton, IL 62002

For the purpose of | Human Rights Authority Investigation

I understand that I may revoke this consent in writing at any time and that no revocation of this authorization shall be
effective to prevent disclosure of records and communications until it is received by the person/agency otherwise
authorized to disclose records and communications.

I understand that the above-named person authorized to receive this information has the right to inspect and copy
information to be disclosed. I further understand that if the entity receiving this information is not a healthcare
provider/plan covered by HIPAA privacy regulations, the information described above may be re-disclosed and no
longer protected by the HIPAA regulations (45 CFR 160; 164).

I understand that the records and communications to be disclosed may include sensitive information such as
evaluations, habilitation/treatment information for mental health, developmental disabilities, alcohol or substance
use/abuse, sickle cell anemia, and sexually transmitted diseases or HIV/AIDS unless specifically designated for

exclusion: D. F..

It has been explained to me and I understand that my refusal to consent to this release of information will prevent
information from being released and reviewed by the Illinois Guardianship and Advocacy Commission. I understand
that §.F. may not condition treatment, payment, enrollment or eligibility for benefits on whether I sign this
authorization.

This authorization is valid for 12 months following the date of signature: D. F. .

deste Datta Cau) Ctanttr

 

 

 

 

, (witness) (signature)
LOG-lp 10- ¥- 78
(date) (date)

 

If signature is not of the individual, indicate legal
relationship to the individual and legal basis on
which consent is given for the individual.

Standards for Privacy of Personally Identifiable Information under 45 CFR 160 and 164 state that information used
or disclosed by this authorization may be subject to redisclosure by the recipient of the information. Federal
Confidentiality Rules under 42 CFR 2 prohibit further disclosure of drug or alcohol information unless further
disclosure is permitted by written consent of the person it pertains to or as otherwise permitted under 42 CFR 1.

 

 
 

weit “Case Z

yt aeatanmery county, Zi: Nos
es

 

b60

 

People of Fhe

&
4 Oi State of Tiltadis case Ag. /&-CcF- jal

 

-~VWs~-

 

 

 

Defer da at

 

 

\
)
Denial Frantic }
}
}

 

Motion to_Wwittdaw  Pleg.

 

 

Meow cames aebeadeat  aaniel  Fraokhas And

 

respect filly re gise st that Ae Caute}  GHow bAim.._to

 

 

with-/fraw Ars guilty plea. TA Suppolt theze of Zetendeant offers

 

4 . «
2

Ly Defendant's lets : Atos Mage itpalcl clusvess af

 

22 effect ivé o5$i Stance of LouinSel, —

 

 

a} Defeadant < plee wes mace cincler charest of

 

Farce eenel thr enti

 

 

3, Dele n dhats plea ais Made wacher iaress 2

Severe pla, Suffering and fot being prawicles!’ Pf

Pes.

“ian,

 

isfigently heeded Cardiac, nev rale Gitcel and

 

Med ical treatment and tare for serous tHaess an

 

inSueces, ancl fear bee beetth and Lte..

 

 

 

4) Deleaclant plac. twas Mache cenclcc  Jutess ot

SubJecate/ 4a cruel aad ZTahumane punish pred

 

being

lead fe fendeanat ¢ ceald Dat eclss e Lhe ~seaed ak thes

 

 

wher sh “A net ese jeil poor clea treat with the

 

Laccle ny Se thp ae Cight there (A Cosctroom: Jac) wurden

 

kept cle beachust Aouseld (a ¢selatean Ff Menths stiaght -

 

 

(age [eed
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 61 of 67 Page ID #61

 

and cevelel feve made theags worse «

 

 

5.) Defendants pithlic hetendler Ruled So ane!

 

refizxsed to pleseat evidence of segious amed*cul

 

heglect and crsel treatment io the court ane

 

 

at 8-24-)y bond Anating even though the ev Seance.
tues ¢lear aund cred: table .

 

 

fo) Defendants attorney aad Jail ste€fl oduised detenlant

 

. | ;, 2 So > As
Lhe. caly Litery zo Gee. flopel aad argent hy Deeded

 

 

Medical care ps do plead gusilty and Ga. fe  Z7.D.0-C.

 

 

Z) The cliagg af’ aad Pptiol Yo 10 -9-/% plee. Aeacing aetenad aut

advised jail guard , Sete fal decyale itt les diag tAite of

 

 

 

ZHINOLS Frachial ships and adie ety CamMmMrssion COlr

Cordjnatot thet he HAS (oneeent ane wes} Daly eacreeBecsidepieah

 

Plecrclirg gritty 4D get #0 atyeot feel eel Medial cite

 

 

that Ae Ges Aca edted £7 Daly 201 2 igs county deal,

 

8.) LMired ately be Lore. Tesla. entered! focr?t foam

 

Lor /O- ¥ ~JQorp Llec beatin ade Lendant hach

 

Ars fee bhe cle fog er Satfatesy Came fo the  Ceurlrooy

 

aad potorize allidavit that Ssftaled “hee fo the fact

 

Aen teters beiny Severely msctically acglectect anol Za fear

 

for Aus rhe and hee xo gla het he Lhd pet hr ak

 

the Teele iwtitl che ay thy ny -* Save Ac Ag. Ge J

 

4

Geray fo AN Stiver all west ios  aacf admens: hmeats Z#o

 

Page ak ¥

 

 

 
Case 3:18-cv-02028-NJR Document 1 Filed 10/29/18 Page 62 of 67 Page in Kez

 

4o Melee sure the Plew " cusers accepted Nok hecansve

 

be. grax Guilty hut so that he Could Get the. argeAtly

 

Needed medical Care he was sp “Are peed ok and

 

Planned 40 use the ch biclavel ih metron fy ett th fez te

 

i

Plea ana At Atetron to auth draw jailer. heating”
The BH daa! also state “the Sole fuUsl pose for thee

atti daver be ny SIAM ped iM meetta tre hy pe tort pe

 

 

 

 

hanri ng it and ata 40 prove. Acc floss, trles iawolian farts aft

 

 

his metion ~o t:th raw plea Acoting ( Referdnad kacw

. that gusilty fleus ace ety aAthiroult to with olrew afte _.

fea AGreemenrf 4 .
Fo | alvnon thins ts and he feck Metaush/o Maly

 

 

Measures fo riahes Sucre: he would be able f~p

 

 

Prove his plea was 74 alan taly and Ade

 

andes duress ard Lar be Saf bys and fa fl2 fect
Ais Lhe 2

 

 

19.) fraso.s in Need of heart Susrgia ty) dAelendant bead

4, heal heart ane was having Setrous chest paras

 

OA beia le at Masteye heart attacle ane Loe Strake

 

cus al Ment gomecy Loud ty fred tel contracfury  grere

 

 

Dot claiay Gay Phy te fecient ++ and de fenctant

 

# it hhc ade Lercdet LeL5, J atay Duthing xo al ert the
badge Ye this fect. Dele aLaals Sethe Lea voe\ ber

Petula glailiy ALES #6 Save Ace fhe, one.

 

 

 

 

 

jt) Deter ant was Serced Ag Biast Att will x2

ple Gisilhy Just toy ta Set pte pee

 

 

medical Care
Page 3 of 4

 

 

 

 

 
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18’ Page 63 of 67 Page ID

HHE3

 

ler the

could

Not Judge

12.) De fencla nt

 
 

Know

 

 

 

this at fo-4¥-/2 Plex Aear 42g for Leer -
af berry put back in thad ssoledion cell and —_ _
Continugay 4a Sutter nih hes phe

 

ad risk,

 

£3.) aefendaat was unlit wthoced 5 Deaclef Prout sonS

 

 

fespe ct fially -submi tte of

 

ant Z taht

 

 

 

Daniel Ek: iakia

 

 

foc th. retotl due fo hit mental aod

 

Lhytsicafe
v's

aAiabl pres Z Derek Lbs by bxtsichye an of

 

2 She ¢ ha ue he Loca Ax “1 feed Lhe Motion et nd 2thee# i

 

 

 

PT: 3 Sy

 

 

 

STATE 6F SLL Wyss

J
ZL. DUTY cé Pou atgemal, CE, DAN (TT

Derek Hrbee Suche!

 

—

 

LT daare/ Franklin bene du/y SWI? VUWDpno dats
Sf / a

State and Acpese that:

 

Al FRovsh the Svd6 «. tht ughly admer. thed pete

 

it bas Yer FT

 

Te asfvre flea was Voluataly

had to gasmer to get +o Urgently needed ned cal

 

Cole. aad i'n eas for yay |rEe, heal th Gad Satety

 

ws ong: f bovtheu Spec 6 a ( Pree Spas

   

End Lc Aid

 

 

nothave elective gissdance ve (oynse), See Gretvasces

 

ware Eas Yead CAxfilly Shey Undi$pufably Substeatiate tas 45 als Ofhels dd

 

Page 7 OF X&

 

 

 
Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 64 of 67 Page ID #64

AS Carn be Seen From Fhe many CongplacAts ard
Of elances TO Liled fn Maal gemery county sas f oer
tne Single time does Sarl Warlen Capt. Kevin Kaislel
deny ths § med.cal GAvbe and neglect iS gcturring
wh ch 1S 245. cally the SAME aS adm +eng Yt or
Conk. ming phe Neslect, abuse and inadeguate Medica |
Cafe. and Freg¢dment, Ll hese FANGS boere AEE
haplcesng aay Ceasenalole Per san ae Tail warden
Wavdd have ceptied aad Stated “that the Lomplant/
Ge eVance had been (Avest sated and WEE net frve
Grd S o- UA Feunded ard hak aeons being trea ted
Gppropreately” Mt one rd Prete did Tail Warden
Karsley deny Orig That Rhy Lemp) ants aad Gri'eVasces
ADEE Medical and My Money! were OME because —
he Knew they Were in Lack very trve | When ©
perzenally plea ded pith him to taterveen aa d help
pre he Pepeatedly would Strate “ Fam not a
Medica| PECSenel CL Can Nor dé anything +o help
Yov Please Stop eorrtiepmagag ASKiA3 WE OF MAY
gb Rk cers” eet he acd pass messages tn ty my
publve debendyY Cavse he Kaew she woald 26/-
ead of respond t anything seat her Cérin mattsra)
gad he KAcw phat My pubic delender opposed me.

 

 

 

 
*% Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 65 of 67 Page ID #65

<

UNITED STATES Di street CleRT

STATE OF ILLINOIS ) : co
SOstTHERS DISTRICT TLL OCS

COUNTY OF )
MexT Ge ) ,
omeRy PReef &F SERV CE
Denie/ Franklin AFFIDAVIT CASE We.

Ploinb ll od
av5~ Montgomery co. Sail E
Kaven kniSley etal.
LZ, Daenicl Franktin , deposes and says that as to the matters
herein, he/she is the defendant in the above-entitled cause; that the defendant has read the
foregoing document, by him/her signed, and the statements contained thereip are aye in

substance and in fact. TO. Kewl4s Knig/ey eh al. and
aif delerceale
(lo NW. main St:

TO. CLERK oF THE CooRT MIS Bb00 , Te. 62.07G
UATE) STATES DésTRicf- ww Ps
CEURT SOVTUERM DISTROCT Oe nal
550 mM. SSOUT. A Venue Petitioner, pro se

fast St. Laucs ZL. 6L26/

rho a4, .
PLEASE TAKE MoT ice that OA OS 20/6 FT daniel

Frank! ‘a placed the below Usted aequ Meats wn The asd? lu gaa l
trail preprly addressed 48 the pactyS) Sted a beve Far marling
prroveh the U.S, Pestal Sery ice!

j. Meta re Prec ced Without paying Cost a Feeds arith

ing hi tisaad Cert li Capra. erem Zz. Be GeO mmm

2. METienw Cem APPONTARERT— OL CavNSEL with persena |

 

 

 

 

alt daw. 7
z Ga Urs. (183 Cllr l GAT § CEMPLANT,
| ° . : i’ me a)
re EXHCBTS (& FArEUgK ale Cexh:b'4 az b HHead)
ese Cr declare under TA

re (Cal
esc 17¥G, 7B VIF cc
puvsuenp fe LG ¢ i ve named Party a The above aeth en,

Persad et perrovy ZF . ;
se. have ms the ahove documents fad Thaf TAe
ectect ty rhe esi ch MY Kagwitdse,

cneermatren §S frvse and €

     
 
  

uns CAI OERINI
CHRIS CAL .,
64~09- 7B panel KRAwKL TM

NOTARY PUBLIC, STATE OF ILLINOIS
Subsenibed anf Sworn fp lachace me

MY COMASSION EXPIRES 01-08-2019
Form revised Oct 2002 C0: Cue Ws 14 dey ad Ochher 23.
. County of Hotspur

 

 

   

 
 

 

dese a

Fete

429/18 Page 66 of 67 Page ID #66

a

eat Fi

 

 

      

SUONIALOD IO
}deq Tf SUL JO
ajyewul UY WOJY s| aes LUBUR EES

eouspuodseu09 sj, Ve yoy vis JS! Ned

 

 

 

 

   

 

 
See anes

Case 3:18-cv-02028-NJR Document1 Filed 10/29/18 Page 67 of 67 Page ID #67

HS
fae % OS
he \ GS EMS
eyo OA WEL
<< ed OSS
* “2 MES
yor WY
CES?
oy ©
